--------------------------------------------------------------------------------

[EXHIBIT 10.16]


LEASE AGREEMENT


THIS LEASE AGREEMENT is made this 21 day of July, 2011, between BRE/US
Industrial Properties, L.L.C., a Delaware limited liability company
("Landlord"), and the Tenant named below.


Tenant:
ShoreTel, Inc., a Delaware corporation
   
Tenant’s Representative,
ShoreTel, Inc.
Address, and Telephone:
960 Stewart Drive
 
Sunnyvale, CA 94085
 
408-331-3300
 
ATTN: General Counsel
   
Premises:
That portion of the Building, containing approximately 32,872 rentable square
feet, as determined by Landlord, commonly known as 38897 Cherry Street, Newark,
California 94560, as shown on Exhibit A.
   
Project:
The project commonly known as Mowry Business Center
   
Building:
Building # 3
 
38897 Cherry St.
 
Newark, California 94560
   
Tenant's Proportionate Share of Project:
6.50%
   
Tenant's Proportionate Share of Building:
33.66%
   
Lease Term:
Beginning on the Commencement Date and ending on the last day of the Sixty-fifth
(65th) full calendar month thereafter.
   
Commencement Date:
The later to occur of (i) October 1, 2011 or (ii) the date the Initial
Improvements are Substantially Completed (as defined in Addendum 6)
   
Initial Monthly Base Rent:
See Addendum I
   
Initial Estimated Monthly Operating Expense Payments:
 (estimates only and subject to adjustment to actual costs and expenses
according to the provisions of this Lease)
1. Utilities:
 
2. Common Area Charges:
 
3. Taxes:
 
4. Insurance:
 
5. Management Fee:
n/a
 
$1,115.82
 
$2,958.18
 
$506.77
 
$620.64
   
 
Initial Estimated Monthly Operating Expense Payments:
$5,201.41
   
Initial Monthly Base Rent and Operating Expense Payments:
$5,201.41
   
Security Deposit:
$50,000.00


 
 

--------------------------------------------------------------------------------

 


Broker:
Jason Ovadia & Bill Fleck – Jones Lang LaSalle Brokerage, Inc.
   
Addenda:
1. Base Rent Adjustments 2. HVAC Maintenance Contract 3. Move Out Conditions 4.
Cancellation Option 5. Two Renewal Options at Market 6. Construction (Turnkey)
   
Exhibits:
A. Site Plan B. Floor Plan B-1. Demo Plan B-2 Proposed Floor Plan C. Sign
Criteria D. Customer Finish Standards E. Form of Subordination, Non-disturbance
and Attornment Agreement



1.              Granting Clause. In consideration of the obligation of Tenant to
pay rent as herein provided and in consideration of the other terms, covenants,
and conditions hereof, Landlord leases to Tenant, and Tenant takes from
Landlord, the Premises, to have and to hold for the Lease Term, subject to the
terms, covenants and conditions of this Lease.


2.              Acceptance of Premises. Tenant shall accept the Premises in its
condition as of the Commencement Date, subject to all applicable laws,
ordinances, regulations, covenants and restrictions. Landlord has made no
representation or warranty as to the suitability of the Premises for the conduct
of Tenant's business, and Tenant waives any implied warranty that the Premises
are suitable for Tenant's intended purposes. Except as provided in Paragraph 10,
in no event shall Landlord have any obligation for any defects in the Premises
or any limitation on its use. The taking of possession of the Premises shall be
conclusive evidence that Tenant accepts the Premises and that the Premises were
in good condition at the time possession was taken except for items that are
Landlord's responsibility under Paragraph 10 and any punchlist items agreed to
in writing by Landlord and Tenant.


3.              Use. The Premises shall be used only for the purpose of
receiving, storing, shipping and selling (but specifically excluding retail
selling) products, materials and merchandise made and/or distributed by Tenant
and for such other lawful purposes as may be incidental thereto; provided,
however, with Landlord's prior written consent (which shall not be unreasonably
withheld or delayed), Tenant may also use the Premises for light manufacturing.
Tenant shall not conduct or give notice of any auction, liquidation, or going
out of business sale on the Premises. Tenant will use the Premises in a careful,
safe and proper manner and will not commit waste, overload the floor or
structure of the Premises or subject the Premises to use that would damage the
Premises. Tenant shall not permit any objectionable or unpleasant odors, smoke,
dust, gas, noise, or vibrations to emanate from the Premises, or take any other
action that would constitute a nuisance or would disturb, unreasonably interfere
with, or endanger Landlord or any tenants of the Project. Outside storage,
including without limitation, storage of trucks and other vehicles, is
prohibited without Landlord's prior written consent; provided, however, Tenant
shall have the right to park operable vehicles and trailers overnight at the
truck loading docks and designated truck and trailer parking areas for the
Premises and operable automobiles in the designated automobile parking areas,
and further provided there is no interference with the access of other tenants
to the Building and Project parking lots and truck courts. Tenant, at its sole
expense, shall use and occupy the Premises in compliance with all laws,
including, without limitation, the Americans With Disabilities Act, orders,
judgments, ordinances, regulations, codes, directives, permits, licenses,
covenants and restrictions now or hereafter applicable to the Premises
(collectively, "Legal Requirements"). Landlord hereby represents and warrants
that the Premises are or shall be compliant with the Legal Requirements as of
the Commencement Date. The Premises shall not be used as a place of public
accommodation under the Americans With Disabilities Act or similar state
statutes or local ordinances or any regulations promulgated thereunder, all as
may be amended from time to time. Tenant shall, at its expense, make any
alterations or modifications, within or without the Premises, that are required
by Legal Requirements related to Tenant's use or occupation of the Premises.
Tenant will not use or permit the Premises to be used for any purpose or in any
manner that would void Tenant's or Landlord's insurance, increase the insurance
risk, or cause the disallowance of any sprinkler credits. If any increase in the
cost of any insurance on the Premises or the Project is caused by Tenant's use
or occupation of the Premises, or because Tenant vacates the Premises, then
Tenant shall pay the amount of such increase to Landlord. Any occupation of the
Premises by Tenant prior to the Commencement Date shall be subject to all
obligations of Tenant under this Lease.


4.              Base Rent. Tenant shall pay Base Rent in the amount set forth in
Addendum 1. The first month's Base Rent, the Security Deposit, and the first
monthly installment of estimated Operating Expenses (as hereafter defined) shall
be due and payable on the date hereof, and Tenant promises to pay to Landlord in
advance, without demand, deduction or set-off, monthly installments of Base Rent
on or before the first day of each calendar month succeeding the Commencement
Date. Payments of Base Rent for any fractional calendar month shall be prorated.
All payments required to be made by Tenant to Landlord hereunder (or to such
other party as Landlord may from time to time specify in writing) shall be made
by check, or by Electronic Fund Transfer (“EFT”) of immediately available
federal funds before 11:00 a.m., Eastern Time at such place, within the
continental United States, as Landlord may from time to time designate to Tenant
in writing. The obligation of Tenant to pay Base Rent and other sums to Landlord
and the obligations of Landlord under this Lease are independent obligations.
Tenant shall have no right at any time to abate, reduce, or set-off any rent due
hereunder except as may be expressly provided in this Lease. If Tenant is
delinquent in any monthly installment of Base Rent or of Operating Expenses
beyond 5 days after the due date thereof, and after notice as provided below,
Tenant shall pay to Landlord on demand a late charge equal to 8 percent of such
delinquent sum. Tenant shall not be obligated to pay the late charge until
Landlord has given Tenant 5 days written notice of the delinquent payment (which
may be given at any time during the delinquency); provided, however, that such
notice shall not be required more than twice in any 12-month period. The
provision for such late charge shall be in addition to all of Landlord's other
rights and remedies hereunder or at law and shall not be construed as a penalty
or as limiting Landlord's remedies in any manner.

 
2

--------------------------------------------------------------------------------

 

5.              Security Deposit. The Security Deposit shall be held by Landlord
as security for the performance of Tenant's obligations under this Lease. The
Security Deposit is not an advance rental deposit or a measure of Landlord's
damages in case of Tenant's default. Upon each occurrence of an Event of Default
(hereinafter defined), Landlord may use all or part of the Security Deposit to
pay delinquent payments due under this Lease, and the cost of any damage,
injury, expense or liability caused by such Event of Default, without prejudice
to any other remedy provided herein or provided by law. Tenant shall pay
Landlord on demand the amount that will restore the Security Deposit to its
original amount. Landlord's obligation respecting the Security Deposit is that
of a debtor, not a trustee; no interest shall accrue thereon. The Security
Deposit shall be the property of Landlord, but shall be paid to Tenant when
Tenant's obligations under this Lease have been completely fulfilled. Landlord
shall be released from any obligation with respect to the Security Deposit upon
transfer of this Lease and the Premises to a person or entity assuming
Landlord's obligations under this Paragraph 5.


6.              Operating Expense Payments. During each month of the Lease Term,
on the same date that Base Rent is due, Tenant shall pay Landlord an amount
equal to 1/12 of the annual cost, as estimated by Landlord from time to time, of
Tenant's Proportionate Share (hereinafter defined) of Operating Expenses for the
Project. Payments thereof for any fractional calendar month shall be prorated.
The term "Operating Expenses" means all costs and expenses incurred by Landlord
with respect to the maintenance, and operation of the Project including, but not
limited to costs of: Taxes (hereinafter defined) and fees payable to tax
consultants and attorneys for consultation and contesting taxes; insurance;
utilities; maintenance, repair and replacement of all portions of the Project,
including without limitation, paving and parking areas, roads, non-structural
components of the roofs (including the roof membrane), alleys, and driveways,
mowing, landscaping, exterior painting, utility lines, heating, ventilation and
air conditioning systems, lighting, electrical systems and other mechanical and
building systems; amounts paid to contractors and subcontractors for work or
services performed in connection with any of the foregoing; charges or
assessments of any association to which the Project is subject; property
management fees payable to a property manager, including any affiliate of
Landlord, or if there is no property manager, an administration fee of 15
percent of Operating Expenses payable to Landlord; security services, if any;
trash collection, sweeping and removal; and additions or alterations made by
Landlord to the Project or the Building in order to comply with Legal
Requirements (other than those expressly required herein to be made by Tenant)
or that are appropriate to the continued operation of the Project or the
Building as a bulk warehouse facility in the market area, provided that the cost
of additions or alterations that are required to be capitalized for federal
income tax purposes shall be amortized on a straight line basis over a period
equal to the useful life thereof for federal income tax purposes or 10 years.
Operating Expenses do not include costs, expenses, depreciation or amortization
for capital repairs and capital replacements required to be made by Landlord
under Paragraph 10 of this Lease, debt service under mortgages or ground rent
under ground leases, costs of restoration to the extent of net insurance
proceeds received by Landlord with respect thereto, leasing commissions, or the
costs of renovating space for tenants.


If Tenant's total payments of Operating Expenses for any year are less than
Tenant's Proportionate Share of actual Operating Expenses for such year, then
Tenant shall pay the difference to Landlord within 60 days after demand, and if
more, Landlord shall refund any such excess within 30 days following the
termination of the Lease Term or any extension terms thereof, provided that
Tenant is not in default of its obligations under this Lease. For purposes of
calculating Tenant's Proportionate Share of Operating Expenses, a year shall
mean a calendar year except the first year, which shall begin on the
Commencement Date, and the last year, which shall end on the expiration of this
Lease. With respect to Operating Expenses which Landlord allocates to the entire
Project, Tenant's "Proportionate Share" shall be the percentage set forth on the
first page of this Lease as Tenant's Proportionate Share of the Project as
reasonably adjusted by Landlord in the future for changes in the physical size
of the Premises or the Project; and, with respect to Operating Expenses which
Landlord allocates only to the Building, Tenant's "Proportionate Share" shall be
the percentage set forth on the first page of this Lease as Tenant's
Proportionate Share of the Building as reasonably adjusted by Landlord in the
future for changes in the physical size of the Premises or the Building.
Landlord may equitably increase Tenant's Proportionate Share for any item of
expense or cost reimbursable by Tenant that relates to a repair, replacement, or
service that benefits only the Premises or only a portion of the Project or
Building that includes the Premises or that varies with occupancy or use. The
estimated Operating Expenses for the Premises set forth on the first page of
this Lease are only estimates, and Landlord makes no guaranty or warranty that
such estimates will be accurate.

 
3

--------------------------------------------------------------------------------

 

7.              Utilities. Tenant shall pay for all water, gas, electricity,
heat, light, power, telephone, sewer, sprinkler services, refuse and trash
collection, and other utilities and services used on the Premises, all
maintenance charges for utilities, and any storm sewer charges or other similar
charges for utilities imposed by any governmental entity or utility provider,
together with any taxes, penalties, surcharges or the like pertaining to
Tenant's use of the Premises. Landlord may cause at Tenant's expense any
utilities to be separately metered or charged directly to Tenant by the provider
in the event Landlord reasonably determines that Tenant’s use of such jointly
metered utility materially exceeds the use of such jointly metered utility by
other tenants in the Building. Tenant shall pay its share of all charges for
jointly metered utilities based upon consumption, as reasonably determined by
Landlord. No interruption or failure of utilities shall result in the
termination of this Lease or the abatement of rent. Tenant agrees to limit use
of water and sewer for normal restroom use.


8.              Taxes. Landlord shall pay all taxes, assessments and
governmental charges (collectively referred to as "Taxes") that accrue against
the Project during the Lease Term, which shall be included as part of the
Operating Expenses charged to Tenant. Landlord may contest by appropriate legal
proceedings the amount, validity, or application of any Taxes or liens thereof.
All capital levies or other taxes assessed or imposed on Landlord upon the rents
payable to Landlord under this Lease and any franchise tax, any excise, use,
margin, transaction, sales or privilege tax, assessment, levy or charge measured
by or based, in whole or in part, upon such rents from the Premises and/or the
Project or any portion thereof shall be paid by Tenant to Landlord monthly in
estimated installments or upon demand, at the option of Landlord, as additional
rent; provided, however, in no event shall Tenant be liable for any net income
taxes imposed on Landlord unless such net income taxes are in substitution for
any Taxes payable hereunder. If any such tax or excise is levied or assessed
directly against Tenant or results from any Tenant-Made Alterations (defined
below), then Tenant shall be responsible for and shall pay the same at such
times and in such manner as the taxing authority shall require. Tenant shall be
liable for all taxes levied or assessed against any personal property or
fixtures placed in the Premises, whether levied or assessed against Landlord or
Tenant.


9.              Insurance. Landlord shall maintain all risk or special form
property insurance covering the full replacement cost of the Building and
commercial general liability insurance on the Project in forms and amounts
customary for properties substantially similar to the Project, subject to
customary deductibles. Landlord may, but is not obligated to, maintain such
other insurance and additional coverages as it may deem necessary, including but
not limited to, rent loss insurance. All such insurance shall be included as
part of the Operating Expenses charged to Tenant. The Project or Building may be
included in a blanket policy (in which case the cost of such insurance allocable
to the Project or Building will be determined by Landlord based upon the total
insurance cost calculations). Tenant shall also reimburse Landlord for any
increased premiums or additional insurance which Landlord reasonably deems
necessary as a result of Tenant’s use of the Premises.


Tenant, at its expense, shall maintain during the Lease Term the following
insurance, at Tenant’s sole cost and expense: (1) commercial general liability
insurance applicable to the Premises and its appurtenances providing, on an
occurrence basis, a minimum combined single limit of $2,000,000; and in the
event property of Tenant’s invitees or customers are kept in, or about the,
Premises, Tenant shall maintain warehouser’s legal liability or bailee customers
insurance for the full value of the property of such invitees or customers as
determined by the warehouse contract between Tenant and its customer; (2) all
risk or special form property insurance covering the full replacement cost of
all property and improvements installed or placed in the Premises by Tenant; (3)
workers’ compensation insurance as required by the state in which the Premises
is located and in amounts as may be required by applicable statute and shall
include a waiver of subrogation in favor of Landlord; (4) employers liability
insurance of at least $1,000,000, and (5) business automobile liability
insurance having a combined single limit of not less than $2,000,000 per
occurrence insuring Tenant against liability arising out of the ownership
maintenance or use of any owned, hired or nonowned automobiles. Any company
writing any of Tenant’s insurance shall have an A.M. Best rating of not less
than A-VIII and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant's policies). All commercial general liability and, if applicable,
warehouser’s legal liability or bailee customers insurance policies shall name
Tenant as a named insured and Landlord, its property manager, and other
designees of Landlord as the interest of such designees shall appear, as
additional insureds. The limits and types of insurance maintained by Tenant
shall not limit Tenant’s liability under this Lease. Tenant shall provide
Landlord with certificates of such insurance as required under this Lease prior
to the earlier to occur of the Commencement Date or the date Tenant is provided
with possession of the Premises, and thereafter upon renewals at least 15 days
prior to the expiration of the insurance coverage. Acceptance by Landlord of
delivery of any certificates of insurance does not constitute approval or
agreement by Landlord that the insurance requirements of this section have been
met, and failure of Landlord to identify a deficiency from evidence provided
will not be construed as a waiver of Tenant’s obligation to maintain such
insurance. In the event any of the insurance policies required to be carried by
Tenant under this Lease shall be cancelled prior to the expiration date of such
policy, or if Tenant receives notice of any cancellation of such insurance
policies from the insurer prior to the expiration date of such policy, Tenant
shall: (a) immediately deliver notice to Landlord that such insurance has been,
or is to be, cancelled, (b) shall promptly replace such insurance policy in
order to assure no lapse of coverage shall occur, and (c) shall deliver to
Landlord a certificate of insurance for such policy.

 
4

--------------------------------------------------------------------------------

 

The all risk or special form property insurance obtained by Landlord and Tenant
shall include a waiver of subrogation by the insurers and all rights based upon
an assignment from its insured, against Landlord or Tenant, their officers,
directors , employees, managers, agents, invitees and contractors, in connection
with any loss or damage thereby insured against. Neither party nor its officers,
directors, employees, managers, agents, invitees or contractors shall be liable
to the other for loss or damage caused by any risk coverable by all risk or
special form property insurance, and each party waives any claims against the
other party, and its officers, directors, employees, managers, agents, invitees
and contractors for such loss or damage. The failure of a party to insure its
property shall not void this waiver. Tenant and its agents, employees and
contractors shall not be liable for, and Landlord hereby waives all claims
against such parties for losses resulting from an interruption of Landlord’s
business, or any person claiming through Landlord, resulting from any accident
or occurrence in or upon the Premises or the Project from any cause whatsoever,
including without limitation, damage caused in whole or in part, directly or
indirectly, by the negligence of Tenant or its agents, employees or contractors.
Landlord and its agents, employees and contractors shall not be liable for, and
Tenant hereby waives all claims against such parties for losses resulting from
an interruption of Tenant’s business, or any person claiming through Tenant,
resulting from any accident or occurrence in or upon the Premises or the Project
from any cause whatsoever, including without limitation, damage caused in whole
or in part, directly or indirectly, by the negligence of Landlord or its agents,
employees or contractors.


10.            Landlord's Repairs. Landlord shall repair, at its expense and
without pass through as an Operating Expense, the structural soundness of the
roof (which does not include the roof membrane), the structural soundness of the
foundation, and the structural soundness of the exterior walls of the Building
in good repair, reasonable wear and tear and uninsured losses and damages caused
by Tenant, its agents and contractors excluded. The term "walls" as used in this
Paragraph 10 shall not include windows, glass or plate glass, doors or overhead
doors, special store fronts, dock bumpers, dock plates or levelers, or office
entries. Tenant shall promptly give Landlord written notice of any repair
required by Landlord pursuant to this Paragraph 10, after which Landlord shall
have a reasonable opportunity to repair.


11.            Tenant's Repairs. Landlord, at Tenant's expense as provided in
Paragraph 6, shall maintain in good repair and condition the parking areas and
other common areas of the Building, including, but not limited to driveways,
alleys, landscape and grounds surrounding the Premises. Subject to Landlord's
obligation in Paragraph 10 and subject to Paragraphs 9 and 15, Tenant, at its
expense, shall repair, replace and maintain in good condition all portions of
the Premises and all areas, improvements and systems exclusively serving the
Premises including, without limitation, dock and loading areas, truck doors,
plumbing, water and sewer lines up to points of common connection, fire
sprinklers and fire protection systems, entries, doors, ceilings, windows,
interior walls, and the interior side of demising walls, and heating,
ventilation and air conditioning systems. Such repair and replacements include
capital expenditures and repairs whose benefit may extend beyond the Term,
provided in all events Landlord shall complete such capital repairs and such
capital expenditures shall be fully amortized in accordance with the Formula
(defined hereafter) and reimbursed to Landlord over the remainder of the Lease
Term, without regard to any extension or renewal option not then exercised. The
"Formula" shall mean that number, the numerator of which shall be the number of
months of the Lease Term remaining after such capital expenditures, and the
denominator of which shall be the amortization period (in months) equal to the
useful life of such repair or replacement multiplied by the cost of such capital
expenditure or repair. Landlord shall pay for such capital expenditures and
repairs and Tenant shall reimburse Landlord for its amortized share of same
(determined as hereinabove set forth) in equal monthly installments in the same
manner as the payment by Tenant to Landlord of the Operating Expenses. In the
event Tenant extends the Lease Term either by way of an option or negotiated
extension, such reimbursement by Tenant shall continue as provided above until
such amortization period has expired. Heating, ventilation and air conditioning
systems and other mechanical and building systems exclusively serving the
Premises shall be maintained at Tenant's expense pursuant to maintenance service
contracts entered into by Tenant or, at Landlord's election, by Landlord, in
which case the costs of such contracts entered into by Landlord shall be
included as an Operating Expense. The scope of services and contractors under
such maintenance contracts shall be reasonably approved by Landlord. At
Landlord's request, Tenant shall enter into a joint maintenance agreement with
any railroad that services the Premises. If Tenant fails to perform any repair
or replacement for which it is responsible, Landlord may perform such work and
be reimbursed by Tenant within 10 days after demand therefor. Subject to
Paragraphs 9 and 15, Tenant shall bear the full cost of any repair or
replacement to any part of the Building or Project that results from damage
caused by Tenant, its agents, contractors, or invitees and any repair that
benefits only the Premises.

 
5

--------------------------------------------------------------------------------

 

12.            Tenant-Made Alterations and Trade Fixtures. Any alterations,
additions, or improvements made by or on behalf of Tenant to the Premises
("Tenant-Made Alterations") shall be subject to Landlord's prior written consent
(which shall not be unreasonably withheld or delayed). Tenant shall cause, at
its expense, all Tenant-Made Alterations to comply with insurance requirements
and with Legal Requirements and shall construct at its expense any alteration or
modification required by Legal Requirements as a result of any Tenant-Made
Alterations. All Tenant-Made Alterations shall be constructed in a good and
workmanlike manner by contractors reasonably acceptable to Landlord and only
good grades of materials shall be used. All plans and specifications for any
Tenant-Made Alterations shall be submitted to Landlord for its approval.
Landlord may monitor construction of the Tenant-Made Alterations. Tenant shall
reimburse Landlord for its reasonable, actual out-of-pocket costs paid to third
parties in reviewing plans and specifications and in monitoring construction for
non-standard improvements for which Landlord does not have in-house expertise
for reviewing the plans and specifications and monitoring construction.
Landlord's right to review plans and specifications and to monitor construction
shall be solely for its own benefit, and Landlord shall have no duty to see that
such plans and specifications or construction comply with applicable laws,
codes, rules and regulations. Tenant shall provide Landlord with the identities
and mailing addresses of all persons performing work or supplying materials,
prior to beginning such construction, and Landlord may post on and about the
Premises notices of non-responsibility pursuant to applicable law. Tenant shall
furnish security or make other arrangements satisfactory to Landlord to assure
payment for the completion of all work free and clear of liens and shall provide
certificates of insurance for worker's compensation and other coverage in
amounts and from an insurance company satisfactory to Landlord protecting
Landlord against liability for personal injury or property damage during
construction. Upon completion of any Tenant-Made Alterations, Tenant shall
deliver to Landlord sworn statements setting forth the names of all contractors
and subcontractors who did work on the Tenant-Made Alterations and final lien
waivers from all such contractors and subcontractors. Upon surrender of the
Premises, all Tenant-Made Alterations and any leasehold improvements constructed
by Landlord or Tenant shall remain on the Premises as Landlord's property,
except to the extent Landlord requires removal at Tenant's expense of any such
items or Landlord and Tenant have otherwise agreed in writing in connection with
Landlord's consent to any Tenant-Made Alterations. Upon Tenant's written
request, Landlord shall provide Tenant, at the time of Tenant's request for
approval of Tenant-Made Alterations, a list of which Tenant-Made Alterations
Landlord will require Tenant to remove upon surrender of the Premises. Tenant
shall repair any damage caused by the removal of such Tenant-Made Alterations
upon surrender of the Premises.


Subject to Landlord’s approval of the plans and specifications related thereto,
which approval shall not be unreasonably withheld, and subject to Landlord’s
roof rights set forth in Paragraph 37(o), Landlord hereby agrees to permit
Tenant to install at its sole cost and expense a heating, ventilation and air
conditioning system and an uninterrupted power source generator on the roof of
the Building. Upon surrender of the Premises, at Landlord’s election, such
Tenant-Made Alterations shall remain on the Premises as Landlord's property,
except to the extent Landlord requires removal at Tenant's expense of any such
items or Landlord and Tenant have otherwise agreed in writing in connection with
Landlord's consent to such Tenant-Made Alterations. Tenant shall repair any
damage caused by such removal.

 
6

--------------------------------------------------------------------------------

 

Tenant, at its own cost and expense and without Landlord's prior approval, may
erect such shelves, racking, bins, machinery and trade fixtures (collectively
"Trade Fixtures") in the ordinary course of its business provided that such
items do not alter the basic character of the Premises, do not overload or
damage the Premises, and may be removed without injury to the Premises, and the
construction, erection, and installation thereof complies with all Legal
Requirements and with Landlord's requirements set forth above. Tenant shall
remove its Trade Fixtures and shall repair any damage caused by such removal
upon surrender of the Premises.


13.            Signs. Except as set forth on Exhibit C, Tenant shall not make
any changes to the exterior of the Premises, install any exterior lights,
decorations, balloons, flags, pennants, banners, or painting, or erect or
install any signs, windows or door lettering, placards, decorations, or
advertising media of any type which can be viewed from the exterior of the
Premises, without Landlord's prior written consent, not to be unreasonably
withheld, conditioned or delayed. Upon surrender or vacation of the Premises,
Tenant shall have removed all signs and repair, paint, and/or replace the
building facia surface to which its signs are attached. Tenant shall obtain all
applicable governmental permits and approvals for sign and exterior treatments.
All signs, decorations, advertising media, blinds, draperies and other window
treatment or bars or other security installations visible from outside the
Premises shall be subject to Landlord's approval and conform in all respects to
Landlord's requirements.


14.            Parking. Tenant shall be entitled to park in common with other
tenants of the Project in those areas designated for nonreserved parking.
Landlord may allocate parking spaces among Tenant and other tenants in the
Project if Landlord reasonably determines that such parking facilities are
becoming crowded. Landlord shall not be responsible for enforcing Tenant's
parking rights against any third parties.


15.            Restoration. If at any time during the Lease Term the Premises
are damaged by a fire or other casualty, Landlord shall notify Tenant within 30
days after such damage as to the amount of time Landlord reasonably estimates it
will take to restore the Premises. If the restoration time is estimated to
exceed 5 months, either Landlord or Tenant may elect to terminate this Lease
upon notice to the other party given no later than 30 days after Landlord's
notice. If neither party elects to terminate this Lease or if Landlord estimates
that restoration will take 5 months or less, then, subject to receipt of
sufficient insurance proceeds, Landlord shall promptly restore the Premises
excluding the improvements installed by Tenant or by Landlord and paid by
Tenant, subject to delays arising from the collection of insurance proceeds or
from Force Majeure events. Tenant at Tenant's expense shall promptly perform,
subject to delays arising from the collection of insurance proceeds, or from
Force Majeure events, all repairs or restoration not required to be done by
Landlord and shall promptly re-enter the Premises and commence doing business in
accordance with this Lease. A party’s failure to maintain the insurance required
by this Lease shall not impair the other party’s rights hereunder.
Notwithstanding the foregoing, either party may terminate this Lease if the
Premises are damaged during the last year of the Lease Term and Landlord
reasonably estimates that it will take more than one month to repair such
damage. Base Rent and Operating Expenses shall be abated for the period of
repair and restoration commencing on the date of such casualty event in the
proportion which the area of the Premises, if any, which is not usable by Tenant
bears to the total area of the Premises. Such abatement shall be the sole remedy
of Tenant, and except as provided herein, Tenant waives any right to terminate
the Lease by reason of damage or casualty loss.


Notwithstanding anything contained in the Lease to the contrary, to the extent
the damage to the Project is attributable to Tenant, Tenant shall pay to
Landlord with respect to any damage to the Project an amount of the commercially
reasonable deductible under Landlord's insurance policy, not to exceed
$10,000.00, within 30 days after presentment of Landlord's invoice


16.            Condemnation. If any part of the Premises or the Project should
be taken for any public or quasi-public use under governmental law, ordinance,
or regulation, or by right of eminent domain, or by private purchase in lieu
thereof (a "Taking" or "Taken"), and the Taking would materially interfere with
or impair Landlord’s ownership or operation of the Project, then upon written
notice by Landlord this Lease shall terminate and Base Rent shall be apportioned
as of said date. If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, the Base Rent payable hereunder during the
unexpired Lease Term shall be reduced to such extent as may be fair and
reasonable under the circumstances. In the event of any such Taking, Landlord
shall be entitled to receive the entire price or award from any such Taking
without any payment to Tenant, and Tenant hereby assigns to Landlord Tenant's
interest, if any, in such award. Tenant shall have the right, to the extent that
same shall not diminish Landlord's award, to make a separate claim against the
condemning authority (but not Landlord) for such compensation as may be
separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant's Trade Fixtures, if a separate award for such items is made to Tenant.

 
7

--------------------------------------------------------------------------------

 

17.            Assignment and Subletting. Without Landlord's prior written
consent, which shall not be unreasonably withheld conditioned or delayed, Tenant
shall not assign this Lease or sublease the Premises or any part thereof or
mortgage, pledge, or hypothecate its leasehold interest or grant any concession
or license within the Premises and any attempt to do any of the foregoing shall
be void and of no effect. It shall be reasonable for the Landlord to withhold,
delay or condition its consent, where required, to any assignment or sublease in
any of the following instances: (i) occupancy of the Premises by the assignee or
sublessee would, in Landlord's opinion, violate any agreement binding upon
Landlord or the Project with regard to the identity of tenants, usage in the
Project, or similar matters; (ii) the identity or business reputation of the
assignee or sublessee will, in the good faith judgment of Landlord, tend to
damage the goodwill or reputation of the Project; or (iii) in the case of a
sublease, the subtenant has not acknowledged that the Lease controls over any
inconsistent provision in the sublease. The foregoing criteria shall not exclude
any other reasonable basis for Landlord to refuse its consent to such assignment
or sublease. Any approved assignment or sublease shall be expressly subject to
the terms and conditions of this Lease. Tenant shall provide to Landlord all
information concerning the assignee or sublessee as Landlord may reasonably
request. Landlord may revoke its consent immediately and without notice if, as
of the effective date of the assignment or sublease, there has occurred and is
continuing any default under the Lease. For purposes of this paragraph, a
transfer of the ownership interests controlling Tenant shall be deemed an
assignment of this Lease unless such ownership interests are publicly traded.
Notwithstanding the above, Tenant may assign or sublet the Premises, or any part
thereof, to any entity controlling Tenant, controlled by Tenant or under common
control with Tenant (a "Tenant Affiliate"), without the prior written consent of
Landlord. Tenant shall reimburse Landlord for all of Landlord's reasonable
expenses in connection with any assignment or sublease not to exceed $1,500.00.
Upon Landlord's receipt of Tenant's written notice of a desire to assign or
sublet the Premises, or any part thereof, or Tenant’s written notice of Tenant’s
lease rates and terms by which Tenant intends to seek a subtenant or assignee
(other than to a Tenant Affiliate), Landlord may, by giving written notice to
Tenant within 30 days after receipt of Tenant's notice, terminate this Lease
with respect to the space described in Tenant's notice, as of the date specified
in Tenant's notice for the commencement of the proposed assignment or sublease.
Tenant may withdraw its notice to sublease or assign by notifying Landlord
within 10 days after Landlord has given Tenant notice of such termination, in
which case the Lease shall not terminate but shall continue. If Landlord has
previously indicated that it will not exercise a recapture right as set forth
above, then Landlord shall be bound by that decision with respect to the
proposed sublease or assignment then being requested.


Notwithstanding any assignment or subletting, Tenant and any guarantor or surety
of Tenant's obligations under this Lease shall at all times remain fully
responsible and liable for the payment of the rent and for compliance with all
of Tenant's other obligations under this Lease (regardless of whether Landlord's
approval has been obtained for any such assignments or sublettings). In the
event that the rent due and payable by a sublessee or assignee (or a combination
of the rental payable under such sublease or assignment plus any bonus or other
consideration therefor or incident thereto) exceeds the rental payable under
this Lease, then Tenant shall be bound and obligated to pay Landlord as
additional rent hereunder equal to 50% of all such excess rental (after
deducting Tenant’s reasonable, out-of-pocket costs to sublease) and 50% of other
excess consideration within 10 days following receipt thereof by Tenant;
provided in the event of a sublease which is less than 100% of the Premises such
excess rental and other consideration shall be applied on a square foot basis.


If this Lease be assigned or if the Premises be subleased (whether in whole or
in part) or in the event of the mortgage, pledge, or hypothecation of Tenant's
leasehold interest or grant of any concession or license within the Premises or
if the Premises be occupied in whole or in part by anyone other than Tenant,
then upon a default by Tenant hereunder Landlord may collect rent from the
assignee, sublessee, mortgagee, pledgee, party to whom the leasehold interest
was hypothecated, concessionee or licensee or other occupant and, except to the
extent set forth in the preceding paragraph, apply the amount collected to the
next rent payable hereunder; and all such rentals collected by Tenant shall be
held in trust for Landlord and immediately forwarded to Landlord. No such
transaction or collection of rent or application thereof by Landlord, however,
shall be deemed a waiver of these provisions or a release of Tenant from the
further performance by Tenant of its covenants, duties, or obligations
hereunder.

 
8

--------------------------------------------------------------------------------

 

18.            Indemnification. Except for the negligence of Landlord, its
agents, employees or contractors, and to the extent permitted by law, Tenant
agrees to indemnify, defend and hold harmless Landlord, and Landlord's agents,
employees and contractors, from and against any and all losses, liabilities,
damages, costs and expenses (including attorneys' fees) resulting from claims by
third parties for injuries to any person and damage to or theft or
misappropriation or loss of property occurring in or about the Project and
arising from the use and occupancy of the Premises or from any activity, work,
or thing done, permitted or suffered by Tenant in or about the Premises or due
to any other act or omission of Tenant, its subtenants, assignees, invitees,
employees, contractors and agents. The furnishing of insurance required
hereunder shall not be deemed to limit Tenant's obligations under this Paragraph
18.


Except for the negligence of Tenant, its agents, employees or contractors, and
to the extent permitted by law, Landlord agrees to indemnify, defend and hold
harmless Tenant, and Tenant's agents, employees and contractors, from and
against any and all losses, liabilities, damages, costs and expenses (including
attorneys' fees) resulting from claims by third parties for injuries to any
person and damage to or theft or misappropriation or loss of property occurring
in or about the Project or arising from any activity, work, or thing done,
permitted or suffered by Landlord in or about the Project or due to any other
act or omission of Landlord, its assignees, invitees, employees, contractors and
agents. The furnishing of insurance required hereunder shall not be deemed to
limit Landlord's obligations under this Paragraph 18.


If a claim under the foregoing indemnity is made against the indemnitee which
the indemnitee believes to be covered by an indemnitor's indemnification
obligations hereunder, the indemnitee shall promptly notify the indemnitor of
the claim and, in such notice shall offer to the indemnitor the opportunity to
assume the defense of the claim within 10 business days after receipt of the
notice (with counsel reasonably acceptable to the indemnitee). If the indemnitor
timely elects to assume the defense of the claim, the indemnitor shall have the
right to settle the claim on any terms it considers reasonable and without the
indemnitee's prior written consent, as long as the settlement shall not require
the indemnitee to render any performance or pay any consideration, and the
indemnitee shall not have the right to settle any such claim. If the indemnitor
fails timely to elect to assume the defense of the claim or fails to defend the
claim with diligence, then the indemnitee shall have the right to take over the
defense of the claim and to settle the claim on any terms the indemnitee
considers reasonable. Any such settlement shall be valid as against the
indemnitor. If the indemnitor assumes the defense of a claim, the indemnitee may
employ its own counsel but such employment shall be at the sole expense of the
indemnitee. If any such claim arises out of the negligence of both Landlord and
Tenant, responsibility for such claim shall be allocated between Landlord and
Tenant based on their respective degrees of negligence.


Notwithstanding the foregoing, this indemnity does not cover claims arising from
the presence or release of Hazardous Materials, and Landlord’s indemnification
obligations shall be null and void in the event Tenant’s tangible net worth is
less than $50 million or Tenant is not a publically traded company.


19.            Inspection and Access. Landlord and its agents, representatives,
and contractors may enter the Premises at any reasonable time and upon at least
24-hours prior notice (except in the event of an emergency, in which case such
notice shall not be required) to inspect the Premises and to make such repairs
as may be required or permitted pursuant to this Lease and for any other
business purpose. Landlord and Landlord's representatives may enter the Premises
during business hours with at least 24 hours prior notice for the purpose of
showing the Premises to prospective purchasers and, during the last year of the
Lease Term, to prospective tenants. Landlord may erect a suitable sign on the
Premises stating the Premises are available to let or that the Project is
available for sale. Landlord may grant easements, make public dedications,
designate common areas and create restrictions on or about the Premises,
provided that no such easement, dedication, designation or restriction
materially interferes with Tenant's use or occupancy of the Premises. At
Landlord's request, Tenant shall execute such instruments as may be necessary
for such easements, dedications or restrictions.


20.            Quiet Enjoyment. If Tenant shall perform all of the covenants and
agreements herein required to be performed by Tenant, Tenant shall, subject to
the terms of this Lease, at all times during the Lease Term, have peaceful and
quiet enjoyment of the Premises against any person claiming by, through or under
Landlord.


21.            Surrender. Upon termination of the Lease Term or earlier
termination of Tenant's right of possession, Tenant shall surrender the Premises
to Landlord in the same condition as received, ordinary wear and tear, casualty
loss and condemnation covered by Paragraphs 15 and 16 excepted. Any Trade
Fixtures, Tenant-Made Alterations and property not so removed by Tenant as
permitted or required herein shall be deemed abandoned and may be stored,
removed, and disposed of by Landlord at Tenant's expense, and Tenant waives all
claims against Landlord for any damages resulting from Landlord's retention and
disposition of such property. All obligations of Tenant hereunder not fully
performed as of the termination of the Lease Term shall survive the termination
of the Lease Term, including without limitation, indemnity obligations, payment
obligations with respect to Operating Expenses and obligations concerning the
condition and repair of the Premises.

 
9

--------------------------------------------------------------------------------

 

22.            Holding Over. If Tenant retains possession of the Premises after
the termination of the Lease Term, unless otherwise agreed in writing, such
possession shall be subject to immediate termination by Landlord at any time,
and all of the other terms and provisions of this Lease (excluding any expansion
or renewal option or other similar right or option) shall be applicable during
such holdover period, except that Tenant shall pay Landlord from time to time,
upon demand, as Base Rent for the holdover period, an amount equal to 150% of
the Base Rent in effect on the termination date, computed on a monthly basis for
each month or part thereof during such holding over. All other payments shall
continue under the terms of this Lease. In addition, Tenant shall be liable for
all damages incurred by Landlord as a result of such holding over. No holding
over by Tenant, whether with or without consent of Landlord, shall operate to
extend this Lease except as otherwise expressly provided, and this Paragraph 22
shall not be construed as consent for Tenant to retain possession of the
Premises. For purposes of this Paragraph 22, “possession of the Premises” shall
continue until, among other things, Tenant has delivered all keys to the
Premises to Landlord, Landlord has complete and total dominion and control over
the Premises, and Tenant has completely fulfilled all obligations required of it
upon termination of the Lease as set forth in this Lease, including, without
limitation, those concerning the condition and repair of the Premises.


23.            Events of Default. Each of the following events shall be an event
of default ("Event of Default") by Tenant under this Lease:


(i)             Tenant shall fail to pay any installment of Base Rent or any
other payment required herein when due, and such failure shall continue for a
period of 5 days after written notice from Landlord to Tenant that such payment
was due; provided, however, that Landlord shall not be obligated to provide
written notice of such failure more than 2 times in any consecutive 12-month
period, and the failure of Tenant to pay any third or subsequent installment of
Base Rent or any other payment required herein when due in any consecutive
12-month period shall constitute an Event of Default by Tenant under this Lease
without the requirement of notice or opportunity to cure; provided, however,
that any such notice shall be in lieu of, and not in addition to, any notice
required under applicable law.


(ii)            Tenant or any guarantor or surety of Tenant's obligations
hereunder shall (A) make a general assignment for the benefit of creditors; (B)
commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a "proceeding for relief");
(C) become the subject of any proceeding for relief which is not dismissed
within 60 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).


(iii)           Any insurance required to be maintained by Tenant pursuant to
this Lease shall be cancelled or terminated or shall expire or shall be reduced
or materially changed, except, in each case, as permitted in this Lease.


(iv)           Tenant shall not occupy or shall vacate the Premises whether or
not Tenant is in monetary or other default under this Lease. Tenant's vacating
of the Premises shall not constitute an Event of Default if, prior to vacating
the Premises, Tenant has made arrangements reasonably acceptable to Landlord to
(a) ensure that Tenant's insurance for the Premises will not be voided or
cancelled with respect to the Premises as a result of such vacancy, (b) ensure
that the Premises are secured and not subject to vandalism, and (c) ensure that
the Premises will be properly maintained after such vacation, including, but not
limited to, keeping the heating, ventilation and cooling systems maintenance
contracts required by this Lease in full force and effect. Tenant shall inspect
the Premises at least once each month and report monthly in writing to Landlord
on the condition of the Premises.

 
10

--------------------------------------------------------------------------------

 

(v)            Tenant shall attempt or there shall occur any assignment,
subleasing or other transfer of Tenant's interest in or with respect to this
Lease except as otherwise permitted in this Lease.


(vi)           Tenant shall fail to discharge any lien placed upon the Premises
in violation of this Lease within 30 days after any such lien or encumbrance is
filed against the Premises.


(vii)          Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Paragraph 23, and except as
otherwise expressly provided herein, such default shall continue for more than
30 days after Landlord shall have given Tenant written notice of such default.


24.            Landlord's Remedies. Upon each occurrence of an Event of Default
and so long as such Event of Default shall be continuing, Landlord may at any
time thereafter at its election: terminate this Lease or Tenant's right of
possession, (but Tenant shall remain liable as hereinafter provided) and/or
pursue any other remedies at law or in equity. Upon the termination of this
Lease or termination of Tenant's right of possession, it shall be lawful for
Landlord, without formal demand or notice of any kind, to re-enter the Premises
by summary dispossession proceedings or any other action or proceeding
authorized by law and to remove Tenant and all persons and property therefrom.
If Landlord re-enters the Premises, Landlord shall have the right to keep in
place and use, or remove and store, all of the furniture, fixtures and equipment
at the Premises.


Except as otherwise provided in the next paragraph, if Tenant breaches this
Lease and abandoned the Premises prior to the end of the term hereof, or if
Tenant's right to possession is terminated by Landlord because of an Event of
Default by Tenant under this Lease, this Lease shall terminate. Upon such
termination, Landlord may recover from Tenant the following, as provided in
Section 1951.2 of the Civil Code of California: (i) the worth at the time of
award of the unpaid Base Rent and other charges under this Lease that had been
earned at the time of termination; (ii) the worth at the time of award of the
amount by which the reasonable value of the unpaid Base Rent and other charges
under this Lease which would have been earned after termination until the time
of award exceeds the amount of such rental loss that Tenant proves could have
been reasonable avoided; (iii) the worth at the time of award by which the
reasonable value of the unpaid Base Rent and other charges under this Lease for
the balance of the term of this Lease after the time of award exceeds the amount
of such rental loss that Tenant proves could have been reasonably avoided; and
(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or that in the ordinary course of things would be likely to result
therefrom. As used herein, the following terms are defined: (a) The "worth at
the time of award" of the amounts referred to in Sections (i) and (ii) is
computed by allowing interest at the lesser of 18 percent per annum or the
maximum lawful rate. The "worth at the time of award" of the amount referred to
in Section (iii) is computed by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus one percent;
(b) The "time of award" as used in clauses (i), (ii), and (iii) above is the
date on which judgment is entered by a court of competent jurisdiction; (c) The
"reasonable value" of the amount referred to in clause (ii) above is computed by
determining the mathematical product of (1) the "reasonable annual rental value"
(as defined herein) and (2) the number of years, including fractional parts
thereof, between the date of termination and the time of award. The "reasonable
value" of the amount referred to in clause (iii) is computed by determining the
mathematical product of (1) the annual Base Rent and other charges under this
Lease and (2) the number of years including fractional parts thereof remaining
in the balance of the term of this Lease after the time of award.


Even though Tenant has breached this Lease and abandoned the Premises, this
Lease shall continue in effect for so long as Landlord does not terminate
Tenant's right to possession, and Landlord may enforce all its rights and
remedies under this Lease, including the right to recover rent as it becomes
due. This remedy is intended to be the remedy described in California Civil Code
Section 1951.4, and the following provision from such Civil Code Section is
hereby repeated: "The Lessor has the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has right to sublet or
assign subject only to reasonable limitations)." Any such payments due Landlord
shall be made upon demand therefor from time to time and Tenant agrees that
Landlord may file suit to recover any sums falling due from time to time.
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect in writing to terminate this Lease for such previous breach.

 
11

--------------------------------------------------------------------------------

 

Exercise by Landlord of any one or more remedies hereunder granted or otherwise
available shall not be deemed to be an acceptance of surrender of the Premises
and/or a termination of this Lease by Landlord, whether by agreement or by
operation of law, it being understood that such surrender and/or termination can
be effected only by the written agreement of Landlord and Tenant. Any law,
usage, or custom to the contrary notwithstanding, Landlord shall have the right
at all times to enforce the provisions of this Lease in strict accordance with
the terms hereof; and the failure of Landlord at any time to enforce its rights
under this Lease strictly in accordance with same shall not be construed as
having created a custom in any way or manner contrary to the specific terms,
provisions, and covenants of this Lease or as having modified the same. Tenant
and Landlord further agree that forbearance or waiver by Landlord to enforce its
rights pursuant to this Lease or at law or in equity, shall not be a waiver of
Landlord's right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord. To
the greatest extent permitted by law, Tenant waives the service of notice of
Landlord's intention to re-enter as provided for in any statute, or to institute
legal proceedings to that end, and also waives all right of redemption in case
Tenant shall be dispossessed by a judgment or by warrant of any court or judge.
The terms "enter," "re-enter," "entry" or "re-entry," as used in this Lease, are
not restricted to their technical legal meanings. Any reletting of the Premises
shall be on such terms and conditions as Landlord in its sole discretion may
determine (including without limitation a term different than the remaining
Lease Term, rental concessions, alterations and repair of the Premises, lease of
less than the entire Premises to any tenant and leasing any or all other
portions of the Project before reletting the Premises). Landlord shall not be
liable, nor shall Tenant's obligations hereunder be diminished because of,
Landlord's failure to relet the Premises or collect rent due in respect of such
reletting.


25.            Tenant's Remedies/Limitation of Liability. Landlord shall not be
in default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary). All obligations of Landlord hereunder shall be
construed as covenants, not conditions; and, except as may be otherwise
expressly provided in this Lease, Tenant may not terminate this Lease for breach
of Landlord's obligations hereunder. All obligations of Landlord under this
Lease will be binding upon Landlord only during the period of its ownership of
the Premises and not thereafter. The term "Landlord" in this Lease shall mean
only the owner, for the time being of the Premises, and in the event of the
transfer by such owner of its interest in the Premises, such owner shall
thereupon be released and discharged from all obligations of Landlord thereafter
accruing, but such obligations shall be binding during the Lease Term upon each
new owner for the duration of such owner's ownership. Any liability of Landlord
under this Lease shall be limited solely to its interest in the Project, and in
no event shall any personal liability be asserted against Landlord in connection
with this Lease nor shall any recourse be had to any other property or assets of
Landlord.


26.            Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO
TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING
OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.


27.            Subordination. This Lease and Tenant's interest and rights
hereunder are and shall be subject and subordinate at all times to the lien of
any first mortgage, now existing or hereafter created on or against the Project
or the Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant. Tenant agrees,
at the election of the holder of any such mortgage, to attorn to any such
holder. Tenant agrees upon demand to execute, acknowledge and deliver such
instruments, confirming such subordination and such instruments of attornment as
shall be requested by any such holder. Notwithstanding the foregoing, any such
holder may at any time subordinate its mortgage to this Lease, without Tenant's
consent, by notice in writing to Tenant, and thereupon this Lease shall be
deemed prior to such mortgage without regard to their respective dates of
execution, delivery or recording and in that event such holder shall have the
same rights with respect to this Lease as though this Lease had been executed
prior to the execution, delivery and recording of such mortgage and had been
assigned to such holder. The term "mortgage" whenever used in this Lease shall
be deemed to include deeds of trust, security assignments and any other
encumbrances, and any reference to the "holder" of a mortgage shall be deemed to
include the beneficiary under a deed of trust.

 
12

--------------------------------------------------------------------------------

 

28.            Mechanic's Liens. Tenant has no express or implied authority to
create or place any lien or encumbrance of any kind upon, or in any manner to
bind the interest of Landlord or Tenant in, the Premises or to charge the
rentals payable hereunder for any claim in favor of any person dealing with
Tenant, including those who may furnish materials or perform labor for any
construction or repairs. Tenant covenants and agrees that it will pay or cause
to be paid all sums legally due and payable by it on account of any labor
performed or materials furnished in connection with any work performed on the
Premises and that it will save and hold Landlord harmless from all loss, cost or
expense based on or arising out of asserted claims or liens against the
leasehold estate or against the interest of Landlord in the Premises or under
this Lease. Tenant shall give Landlord immediate written notice of the placing
of any lien or encumbrance against the Premises and cause such lien or
encumbrance to be discharged within 30 days of the filing or recording thereof;
provided, however, Tenant may contest such liens or encumbrances as long as such
contest prevents foreclosure of the lien or encumbrance and Tenant causes such
lien or encumbrance to be bonded or insured over in a manner satisfactory to
Landlord within such 30 day period.


29.            Estoppel Certificates. Tenant agrees, from time to time, within
10 days after request of Landlord, to execute and deliver to Landlord, or
Landlord's designee, any estoppel certificate requested by Landlord, stating
that this Lease is in full force and effect, the date to which rent has been
paid, that Landlord is not in default hereunder (or specifying in detail the
nature of Landlord's default), the termination date of this Lease and such other
matters pertaining to this Lease as may be requested by Landlord. Tenant's
obligation to furnish each estoppel certificate in a timely fashion is a
material inducement for Landlord's execution of this Lease. No cure or grace
period provided in this Lease shall apply to Tenant's obligations to timely
deliver an estoppel certificate.


30.            Environmental Requirements. Except for Hazardous Material
contained in products used by Tenant in de minimis quantities for ordinary
cleaning and office purposes, Tenant shall not permit or cause any party to
bring any Hazardous Material upon the Premises or transport, store, use,
generate, manufacture or release any Hazardous Material in or about the Premises
without Landlord's prior written consent. Tenant, at its sole cost and expense,
shall operate its business in the Premises in strict compliance with all
Environmental Requirements and shall remediate in a manner satisfactory to
Landlord any Hazardous Materials released on or from the Project by Tenant, its
agents, employees, contractors, subtenants or invitees. Tenant shall complete
and certify to disclosure statements as requested by Landlord from time to time
relating to Tenant's transportation, storage, use, generation, manufacture or
release of Hazardous Materials on the Premises. The term "Environmental
Requirements" means all applicable present and future statutes, regulations,
ordinances, rules, codes, judgments, orders or other similar enactments of any
governmental authority or agency regulating or relating to health, safety, or
environmental conditions on, under, or about the Premises or the environment,
including without limitation, the following: the Comprehensive Environmental
Response, Compensation and Liability Act; the Resource Conservation and Recovery
Act; and all state and local counterparts thereto, and any regulations or
policies promulgated or issued thereunder. The term "Hazardous Materials" means
and includes any substance, material, waste, pollutant, or contaminant listed or
defined as hazardous or toxic, under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas). As defined in Environmental Requirements, Tenant is
and shall be deemed to be the "operator" of Tenant's "facility" and the "owner"
of all Hazardous Materials brought on the Premises by Tenant, its agents,
employees, contractors or invitees, and the wastes, by-products, or residues
generated, resulting, or produced therefrom.


Notwithstanding anything to the contrary in this Paragraph 30, Tenant shall have
no liability of any kind to Landlord as to Hazardous Materials on the Premises
caused or permitted by (i) Landlord, its agents, employees, contractors or
invitees; or (ii) any other tenants in the Project or their agents, employees,
contractors, subtenants, assignees or invitees.


Tenant shall indemnify, defend, and hold Landlord harmless from and against any
and all losses (including, without limitation, diminution in value of the
Premises or the Project and loss of rental income from the Project), claims,
demands, actions, suits, damages (including, without limitation, punitive
damages), expenses (including, without limitation, remediation, removal, repair,
corrective action, or cleanup expenses), and costs (including, without
limitation, actual attorneys' fees, consultant fees or expert fees and
including, without limitation, removal or management of any asbestos brought
into the property or disturbed in breach of the requirements of this Paragraph
30, regardless of whether such removal or management is required by law) which
are brought or recoverable against, or suffered or incurred by Landlord as a
result of any release of Hazardous Materials for which Tenant is obligated to
remediate as provided above or any other breach of the requirements under this
Paragraph 30 by Tenant, its agents, employees, contractors, subtenants,
assignees or invitees, regardless of whether Tenant had knowledge of such
noncompliance. The obligations of Tenant under this Paragraph 30 shall survive
any termination of this Lease.

 
13

--------------------------------------------------------------------------------

 

Landlord shall have access to, and a right to perform inspections and tests of,
the Premises to determine Tenant's compliance with Environmental Requirements,
its obligations under this Paragraph 30, or the environmental condition of the
Premises. Access shall be granted to Landlord upon Landlord's prior notice to
Tenant and at such times so as to minimize, so far as may be reasonable under
the circumstances, any disturbance to Tenant's operations. Such inspections and
tests shall be conducted at Landlord's expense, unless such inspections or tests
reveal that Tenant has not complied with any Environmental Requirement, in which
case Tenant shall reimburse Landlord for the reasonable cost of such inspection
and tests. Landlord's receipt of or satisfaction with any environmental
assessment in no way waives any rights that Landlord holds against Tenant.


31.            Rules and Regulations. Tenant shall, at all times during the
Lease Term and any extension thereof, comply with all reasonable rules and
regulations at any time or from time to time established by Landlord covering
use of the Premises and the Project. The current rules and regulations are
attached hereto. In the event of any conflict between said rules and regulations
and other provisions of this Lease, the other terms and provisions of this Lease
shall control. Landlord shall not have any liability or obligation for the
breach of any rules or regulations by other tenants in the Project.


32.            Security Service. Tenant acknowledges and agrees that, while
Landlord may patrol the Project, Landlord is not providing any security services
with respect to the Premises and that Landlord shall not be liable to Tenant
for, and Tenant waives any claim against Landlord with respect to, any loss by
theft or any other damage suffered or incurred by Tenant in connection with any
unauthorized entry into the Premises or any other breach of security with
respect to the Premises.


33.            Force Majeure. Landlord shall not be held responsible for delays
in the performance of its obligations hereunder when caused by strikes,
lockouts, labor disputes, acts of God, inability to obtain labor or materials or
reasonable substitutes therefor, governmental restrictions, governmental
regulations, governmental controls, delay in issuance of permits, enemy or
hostile governmental action, civil commotion, fire or other casualty, and other
causes beyond the reasonable control of Landlord ("Force Majeure").


34.            Entire Agreement. This Lease constitutes the complete agreement
of Landlord and Tenant with respect to the subject matter hereof. No
representations, inducements, promises or agreements, oral or written, have been
made by Landlord or Tenant, or anyone acting on behalf of Landlord or Tenant,
which are not contained herein, and any prior agreements, promises,
negotiations, or representations are superseded by this Lease. This Lease may
not be amended except by an instrument in writing signed by both parties hereto.


35.            Severability. If any clause or provision of this Lease is
illegal, invalid or unenforceable under present or future laws, then and in that
event, it is the intention of the parties hereto that the remainder of this
Lease shall not be affected thereby. It is also the intention of the parties to
this Lease that in lieu of each clause or provision of this Lease that is
illegal, invalid or unenforceable, there be added, as a part of this Lease, a
clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.


36.            Brokers. Tenant represents and warrants that it has dealt with no
broker, agent or other person in connection with this transaction and that no
broker, agent or other person brought about this transaction, other than the
broker, if any, set forth on the first page of this Lease, and Tenant agrees to
indemnify and hold Landlord harmless from and against any claims by any other
broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with Tenant with regard to this leasing
transaction.


37.            Miscellaneous.            (a)            Any payments or charges
due from Tenant to Landlord hereunder shall be considered rent for all purposes
of this Lease.

 
14

--------------------------------------------------------------------------------

 

(b)            If and when included within the term "Tenant," as used in this
instrument, there is more than one person, firm or corporation, each shall be
jointly and severally liable for the obligations of Tenant.


(c)            All notices required or permitted to be given under this Lease
shall be in writing and shall be sent by registered or certified mail, return
receipt requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery addressed to the parties at their addresses below,
and with a copy sent to Landlord at IndCor Properties, Inc. c/o Lease
Administration, Two North Riverside Plaza, Suite #1900, Chicago, Illinois 60606
and IndCor Properties, Inc. c/o Charles Sullivan, 7887 East Belleview Avenue,
Suite 325, Denver, Colorado 80111. Either party may by notice given aforesaid
change its address for all subsequent notices or add an additional party to be
copied on all subsequent notices. Except where otherwise expressly provided to
the contrary, notice shall be deemed given upon delivery.


(d)            Except as otherwise expressly provided in this Lease or as
otherwise required by law, Landlord retains the absolute right to withhold any
consent or approval.


(e)            In the event of (i) a default by Tenant of its obligations under
the Lease, or (ii) a need by Landlord to effectuate a financing transaction or
sale of the Building, or (iii) an assignment or subletting of the Lease by
Tenant, then at Landlord's request from time to time Tenant shall furnish
Landlord with true and complete copies of its most recent annual and quarterly
financial statements prepared by Tenant or Tenant's accountants and any other
financial information or summaries that Tenant typically provides to its lenders
or shareholders.


(f)            Neither this Lease nor a memorandum of lease shall be filed by or
on behalf of Tenant in any public record. Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.


(g)            The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto.


(h)            The submission by Landlord to Tenant of this Lease shall have no
binding force or effect, shall not constitute an option for the leasing of the
Premises, nor confer any right or impose any obligations upon either party until
execution of this Lease by both parties.


(i)            Words of any gender used in this Lease shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, unless the context otherwise requires. The captions
inserted in this Lease are for convenience only and in no way define, limit or
otherwise describe the scope or intent of this Lease, or any provision hereof,
or in any way affect the interpretation of this Lease.


(j)            Any amount not paid by Tenant within 5 days after notice from
Landlord to Tenant that such payment was due (provided, however, that Landlord
shall not be obligated to provide written notice of such failure more than 2
times in any consecutive 12-month period) shall bear interest from such due date
until paid in full at the lesser of the highest rate permitted by applicable law
or 15 percent per year. It is expressly the intent of Landlord and Tenant at all
times to comply with applicable law governing the maximum rate or amount of any
interest payable on or in connection with this Lease. If applicable law is ever
judicially interpreted so as to render usurious any interest called for under
this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord's and Tenant's express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.


(k)            Construction and interpretation of this Lease shall be governed
by the laws of the state in which the Project is located, excluding any
principles of conflicts of laws.


(l)            Time is of the essence as to the performance of Tenant's and
Landlord’s obligations under this Lease.

 
15

--------------------------------------------------------------------------------

 

(m)            All exhibits and addenda attached hereto are hereby incorporated
into this Lease and made a part hereof. In the event of any conflict between
such exhibits or addenda and the terms of this Lease, such exhibits or addenda
shall control.


(n)            In the event either party hereto initiates litigation to enforce
the terms and provisions of this Lease, the non-prevailing party in such action
shall reimburse the prevailing party for its reasonable attorney's fees, filing
fees, and court costs.


(o)            Tenant agrees and understands that Landlord shall have the right
(provided that the exercise of Landlord’s rights does not adversely affect
Tenant’s use and occupancy of the Premises or subject Tenant to additional
costs), without Tenant’s consent, to place a solar electric generating system on
the roof of the Building or enter into a lease for the roof of the Building
whereby such roof tenant shall have the right to install a solar electric
generating system on the roof of the Building.


(p)            This Lease may be executed in any number of counterparts, each of
which shall be deemed to be an original, and all of such counterparts shall
constitute one Lease. Execution copies of this Lease may be delivered by
facsimile or email, and the parties hereto agree to accept and be bound by
facsimile signatures or scanned signatures transmitted via email hereto, which
signatures shall be considered as original signatures with the transmitted Lease
having the same binding effect as an original signature on an original Lease. At
the request of either party, any facsimile document or scanned document
transmitted via email is to be re-executed in original form by the party who
executed the original facsimile document or scanned document. Neither party may
raise the use of a facsimile machine or scanned document or the fact that any
signature was transmitted through the use of a facsimile machine or email as a
defense to the enforcement of this Lease.


38.            Landlord's Lien/Security Interest. Tenant hereby grants Landlord
a security interest, and this Lease constitutes a security agreement, within the
meaning of and pursuant to the Uniform Commercial Code of the state in which the
Premises are situated as to all of Tenant's property situated in, or upon, or
used in connection with the Premises (except merchandise sold in the ordinary
course of business) as security for all of Tenant's obligations hereunder,
including, without limitation, the obligation to pay rent. Such personalty thus
encumbered includes specifically all trade and other fixtures for the purpose of
this Paragraph and inventory, equipment, contract rights, accounts receivable
and the proceeds thereof. In order to perfect such security interest, Tenant
shall execute such financing statements and file the same at Tenant's expense at
the state and county Uniform Commercial Code filing offices as often as Landlord
in its discretion shall require; and Tenant hereby irrevocably appoints Landlord
its agent for the purpose of executing and filing such financing statements on
Tenant's behalf as Landlord shall deem necessary.


39.            Limitation of Liability of Trustees, Shareholders, and Officers
of Landlord. Any obligation or liability whatsoever of Landlord, which may arise
at any time under this Lease or any obligation or liability which may be
incurred by it pursuant to any other instrument, transaction, or undertaking
contemplated hereby shall not be personally binding upon, nor shall resort for
the enforcement thereof be had to the property of, its trustees, directors,
shareholders, officers, employees or agents, regardless of whether such
obligation or liability is in the nature of contract, tort, or otherwise.


40.            Early Occupancy. Landlord shall allow Tenant access to the
Premises on September 1, 2011 to prepare the Premises for the commencement of
Tenant’s normal business operations, subject to applicable ordinances and
building codes governing Tenant’s right to occupy or perform in the Premises.
Access and occupancy will be coordinated with Landlord's contractor so as not to
interfere with or impede completion of the initial tenant improvements at the
Premises. During such period prior to the Commencement Date, Tenant shall be
bound by its obligations under the Lease, but shall not be obligated to pay the
monthly Base Rent or any other charges payable by Tenant to Landlord as set
forth in the Lease.


IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 
16

--------------------------------------------------------------------------------

 


TENANT:
 
LANDLORD:
               
BRE/US Industrial Properties, L.L.C., a Delaware
limited liability company
         
By:
/s/ Ava M. Hahn
 
By:
/s/ Charles Sullivan
Name:
Ava M. Hahn
 
Name:
Charles Sullivan
Title:
VP, General Counsel
 
Title:
Vice President
         
Address:
   
Address:
           
960 Stewart Dr.
 
7887 East Belleview Avenue, Suite 325
Sunnyvale, CA 94085
 
Denver, Colorado 80111


 
17

--------------------------------------------------------------------------------

 

Rules and Regulations


1.
The sidewalk, entries, and driveways of the Project shall not be obstructed by
Tenant, or its agents, or used by them for any purpose other than ingress and
egress to and from the Premises.



2.
Tenant shall not place any objects, including antennas, outdoor furniture, etc.,
in the parking areas, landscaped areas or other areas outside of its Premises,
or on the roof of the Project without Landlord’s prior written consent which
shall not be unreasonably withheld or delayed.



3.
Except for seeing-eye dogs, no animals shall be allowed in the offices, halls,
or corridors in the Project.



4.
Tenant shall not disturb the occupants of the Project or adjoining buildings by
the use of any radio or musical instrument or by the making of loud or improper
noises.



5.
If Tenant desires telegraphic, telephonic or other electric connections into the
Premises, Landlord or its agent will direct the electrician as to where and how
the wires may be introduced into the Premises; and, without such direction, no
boring or cutting of wires will be permitted. Any such installation or
connection shall be made at Tenant's expense.



6.
Tenant shall not install or operate any steam or gas engine or boiler, or other
mechanical apparatus in the Premises, except as specifically approved in the
Lease. The use of oil, gas or inflammable liquids for heating, lighting or any
other purpose is expressly prohibited. Explosives or other articles deemed extra
hazardous shall not be brought into the Project.



7.
Parking any type of recreational vehicles is specifically prohibited on or about
the Project. Further, parking any type of trucks, trailers or other vehicles in
the Building is specifically prohibited. In the event that a vehicle is
disabled, it shall be removed within 48 hours. There shall be no "For Sale" or
other advertising signs on or about any parked vehicle. All vehicles shall be
parked in the designated parking areas in conformity with all signs and other
markings. All parking will be open parking, and no reserved parking, numbering
or lettering of individual spaces will be permitted except as specified by
Landlord or in the Lease.



8.
Tenant shall maintain the Premises free from rodents, insects and other pests.



9.
Landlord reserves the right to exclude or expel from the Project any person who,
in the judgment of Landlord, is intoxicated or under the influence of liquor or
drugs or who shall in any manner do any act in violation of the Rules and
Regulations of the Project.



10.
Tenant shall not cause any unnecessary labor by reason of Tenant's carelessness
or indifference in the preservation of good order and cleanliness. Landlord
shall not be responsible to Tenant for any loss of property on the Premises,
however occurring, or for any damage done to the effects of Tenant by the
janitors or any other employee or person.



11.
Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.



12.
Tenant shall not permit storage outside the Premises, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.



13.
All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.



14.
No auction, public or private, will be permitted on the Premises or the Project.


 
18

--------------------------------------------------------------------------------

 

15.
No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.



16.
The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease. No gaming devices shall be operated in the Premises.



17.
Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity. Landlord's consent to
the installation of electric equipment shall not relieve Tenant from the
obligation not to use more electricity than such safe capacity.



18.
Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.



19.
Tenant shall not install or operate on the Premises any machinery or mechanical
devices of a nature not directly related to Tenant's ordinary use of the
Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.



20.
Tenant shall not permit smoking in the office areas of the Premises.



21.
No racking or storage shall occur within 12-inches of demising walls, office and
warehouse separation walls, exterior walls, and columns.


 
19

--------------------------------------------------------------------------------

 

ADDENDUM 1


BASE RENT ADJUSTMENTS


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED _________________, 2011 BETWEEN


BRE/US Industrial Properties, L.L.C.
and
ShoreTel, Inc.


Base Rent shall equal the following amounts for the respective periods set forth
below:


Period
Monthly Base Rent
   
Month 1
through
Month 4.5
$0.00*
       
Month 4.5
through
Month 5
$8,053.64
       
Month 6
through
Month 17
$16,107.28
       
Month 18
through
Month 29
$16,590.50
       
Month 30
through
Month 41
$17,088.21
       
Month 42
through
Month 53
$17,600.86
       
Month 54
through
Month 65
$18,128.89



*Tenant shall be responsible for Operating Expenses during free rent period.

 
20

--------------------------------------------------------------------------------

 

ADDENDUM 2


HVAC MAINTENANCE CONTRACT


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED _________________, 2011 BETWEEN


BRE/US Industrial Properties, L.L.C.
and
ShoreTel, Inc.


Paragraph 11, captioned "TENANT REPAIRS," is revised to include the following:


Tenant agrees to enter into and maintain through the term of the Lease, a
regularly scheduled preventative maintenance/service contract for servicing all
hot water, heating and air conditioning systems and equipment within the
Premises. Landlord requires a qualified HVAC contractor perform this work. A
certificate must be provided to the Landlord upon occupancy of the leased
Premises.


The service contract must become effective within thirty (30) days of occupancy,
and service visits shall be performed on a quarterly basis. Landlord suggests
that Tenant send the following list to a qualified HVAC contractor to be assured
that these items are included in the maintenance contract:


 
1.
Adjust belt tension;

 
2.
Lubricate all moving parts, as necessary;

 
3.
Inspect and adjust all temperature and safety controls;

 
4.
Check refrigeration system for leaks and operation;

 
5.
Check refrigeration system for moisture;

 
6.
Inspect compressor oil level and crank case heaters;

 
7.
Check head pressure, suction pressure and oil pressure;

 
8.
Inspect air filters and replace when necessary;

 
9.
Check space conditions;

 
10.
Check condensate drains and drain pans and clean, if necessary;

 
11.
Inspect and adjust all valves;

 
12.
Check and adjust dampers;

 
13.
Run machine through complete cycle.


 
21

--------------------------------------------------------------------------------

 

ADDENDUM 3


MOVE-OUT CONDITIONS


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED _________________, 2011 BETWEEN


BRE/US Industrial Properties, L.L.C.
and
ShoreTel, Inc.




With respect to Paragraph 21 of the Lease, Tenant shall surrender the Premises
in the same condition as received, ordinary wear and tear, casualty loss, and
condemnation covered by Paragraphs 15 and 16 excepted. The following list is
designed to assist Tenant in the move-out procedures but is not intended to be
all inclusive.


1.
All lighting is to be placed into good working order. This includes replacement
of bulbs, ballasts, and lenses as needed.



2.
All truck doors and dock levelers shall be serviced and placed in good operating
order. This would include the necessary replacement of any dented truck door
panels and adjustment of door tension to insure proper operation. All door
panels which are replaced need to be painted to match the building standard.



3.
All structural steel columns in the warehouse and office shall be inspected for
damage. Repairs of this nature should be pre-approved by the Landlord prior to
implementation.



4.
Heating/air-conditioning systems should be placed in good working order,
including the necessary replacement of any parts to return the unit to a well
maintained condition. This includes warehouse heaters and exhaust fans. Upon
move-out, Landlord will have an exit inspection performed by a certified
mechanical contractor to determine the condition.



5.
All holes in the sheetrock walls should be repaired prior to move-out.



6.
The carpets and vinyl tiles should be in a clean condition and should not have
any holes or chips in them. Landlord will accept normal wear on these items
provided they appear to be in a maintained condition.



7.
Facilities should be returned in a clean condition which would include cleaning
of the coffee bar, restroom areas, windows, and other portions of the Premises.



8.
The warehouse should be in a clean condition with all inventory and racking
removed and the warehouse floor mechanically cleaned if necessary. There should
be no protrusion of anchors from the warehouse floor and all holes should be
appropriately patched. If machinery/equipment is removed, the electrical lines
should be properly terminated at the nearest junction box.



9.
All exterior windows with cracks or breakage should be replaced.



10.
The Tenant shall provide to Landlord the keys for all locks on the Premises,
including front doors, rear doors, and interior doors.



11.
Items that have been added by the Tenant and affixed to the Building will remain
the property of Landlord, unless agreed otherwise. This would include but is not
limited to mini-blinds, air conditioners, electrical, water heaters, cabinets,
flooring, etc. Please note that if modifications have been made to the Premises,
such as the addition of office areas, Landlord retains the right to have the
Tenant remove any Tenant-Made Alterations at Tenant’s expense. Notwithstanding
the foregoing, in the event of any conflict between this provision and Paragraph
12 (Tenant-Made Alterations) of this Lease, Paragraph 12 shall control.


 
22

--------------------------------------------------------------------------------

 

12.
All electrical systems should be in good working order, including the water
heater. Faucets and toilets should not leak.



13.
All plumbing fixtures should be in a safe condition that conforms to code. Bare
wires and dangerous installations should be corrected prior to move-out.



14.
All dock bumpers must be left in place and well secured.


 
23

--------------------------------------------------------------------------------

 

ADDENDUM 4


CANCELLATION OPTION


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED _________________, 2011 BETWEEN


BRE/US Industrial Properties, L.L.C.
and
ShoreTel, Inc.


Provided no Event of Default shall then exist and no condition shall then exist
which with the passage of time or giving of notice, or both, would constitute an
Event of Default, Tenant shall have the right at any time on or before August
31st, 2014 to send Landlord written notice (the "Termination Notice") that
Tenant has elected to terminate this Lease effective on March 1st, 2015.


If Tenant elects to terminate this Lease pursuant to the immediately preceding
sentence, the effectiveness of such termination shall be conditioned upon Tenant
paying to Landlord $175,000.00 contemporaneously with Tenant's delivery of the
Termination Notice to Landlord. Such amount is consideration for Tenant's option
to terminate and shall not be applied to rent or any other obligation of Tenant.
Landlord and Tenant shall be relieved of all obligations accruing under this
Lease after the effective date of such termination but not any obligations
accruing under the Lease prior to the effective date of such termination.

 
24

--------------------------------------------------------------------------------

 

ADDENDUM 5


TWO RENEWAL OPTIONS
(BASEBALL ARBITRATION)


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED _________________, 2011 BETWEEN


BRE/US Industrial Properties, L.L.C.
and
ShoreTel, Inc.


(a)            Provided that as of the time of the giving of the First Extension
Notice and the Commencement Date of the First Extension Term, (x) Tenant or a
Tenant Affiliate is the Tenant originally named herein, (y) Tenant actually
occupies all of the Premises initially demised under this Lease and any space
added to the Premises, and (z) no Event of Default exists or would exist but for
the passage of time or the giving of notice, or both; then Tenant shall have the
right to extend the Lease Term for an additional term of five (5) years (such
additional term is hereinafter called the "First Extension Term") commencing on
the day following the expiration of the Lease Term (hereinafter referred to as
the "Commencement Date of the First Extension Term"). Tenant shall give Landlord
notice (hereinafter called the "First Extension Notice") of its election to
extend the term of the Lease Term at least six (6) months, but not more than
nine (9) months, prior to the scheduled expiration date of the Lease Term.


(b)            Provided that as of the time of the giving of the Second
Extension Notice and the Commencement Date of the Second Extension Term, (x)
Tenant is the Tenant originally named herein, (y) Tenant actually occupies all
of the Premises initially demised under this Lease and any space added to the
Premises, and (z) no Event of Default exists or would exist but for the passage
of time or the giving of notice, or both and provided Tenant has exercised its
option for the First Extension Term; then Tenant shall have the right to extend
the Lease Term for an additional term of five (5) years (such additional term is
hereinafter called the "Second Extension Term") commencing on the day following
the expiration of the First Extension Term (hereinafter referred to as the
"Commencement Date of the Second Extension Term"). Tenant shall give Landlord
notice (hereinafter called the "Second Extension Notice") of its election to
extend the term of the Lease Term at least six (6) months, but not more than
nine (9) months, prior to the scheduled expiration date of the First Extension
Term.


(c)            The Base Rent payable by Tenant to Landlord during the First
Extension Term shall be the then Fair Market Rent as defined below.


(d)            The Base Rent payable by Tenant to Landlord during the Second
Extension Term shall be the then Fair Market Rent as defined below.


(e)            The term "Fair Market Rent" shall mean the Base Rent, expressed
as an annual rent per square foot of floor area, which Landlord would have
received from leasing the Premises for the First Extension Term, or Second
Extension Term (whichever is applicable) to an unaffiliated person which is not
then a tenant in the Project, assuming that such space were to be delivered in
"as-is" condition, and taking into account the rental which such other tenant
would most likely have paid for such premises, including market escalations.
Fair Market Rent shall not be reduced by reason of any costs or expenses saved
by Landlord by reason of Landlord's not having to find a new tenant for the
Premises (including without limitation brokerage commissions, cost of
improvements necessary to prepare the space for such tenant's occupancy, rent
concession, or lost rental income during any vacancy period). Fair Market Rent
means only the rent component defined as Base Rent in the Lease and does not
include reimbursements and payments by Tenant to Landlord with respect to
Operating Expenses and other items payable or reimbursable by Tenant under the
Lease. In addition to its obligation to pay Base Rent (as determined herein),
Tenant shall continue to pay and reimburse Landlord as set forth in the Lease
with respect to such Operating Expenses and other items with respect to the
Premises during the First Extension Term or Second Extension Term (whichever is
applicable). The arbitration process described below shall be limited to the
determination of the Base Rent and shall not affect or otherwise reduce or
modify the Tenant's obligation to pay or reimburse Landlord for such Operating
Expenses and other reimbursable items.

 
25

--------------------------------------------------------------------------------

 

(f)             Landlord shall notify Tenant of its determination of the Fair
Market Rent (which shall be made in Landlord's sole reasonable discretion for
the First Extension Term or Second Extension Term (whichever is applicable), and
Tenant shall advise Landlord of any objection within 10 business days of receipt
of Landlord's notice. Failure to respond within the 10 business day period shall
constitute Tenant's acceptance of such Fair Market Rent. If Tenant objects,
Landlord and Tenant shall commence negotiations to attempt to agree upon the
Fair Market Rent within 30 days of Landlord's receipt of Tenant's notice. If the
parties cannot agree, each acting in good faith but without any obligation to
agree, then the Lease Term shall not be extended and shall terminate on its
scheduled termination date and Tenant shall have no further right hereunder or
any remedy by reason of the parties' failure to agree unless Tenant or Landlord
invokes the arbitration procedure provided below to determine the Fair Market
Rent.


(g)            Arbitration to determine the Fair Market Rent shall be in
accordance with the Real Estate Valuation Arbitration Rules of the American
Arbitration Association. Unless otherwise required by state law, arbitration
shall be conducted in the metropolitan area where the Project is located by a
single arbitrator unaffiliated with either party. Either party may elect to
arbitrate by sending written notice to the other party and the Regional Office
of the American Arbitration Association within 5 days after the 30-day
negotiating period provided in Paragraph (f), invoking the binding arbitration
provisions of this paragraph. Landlord and Tenant shall each submit to the
arbitrator their respective proposal of Fair Market Rent. The arbitrator must
choose between the Landlord's proposal and the Tenant's proposal and may not
compromise between the two or select some other amount. The cost of the
arbitration shall be paid by Tenant if the Fair Market Rent is that proposed by
Landlord and by Landlord if the Fair Market Rent is that proposed by Tenant; and
shall be borne equally otherwise. If the arbitrator has not determined the Fair
Market Rent as of the end of the Lease Term, Tenant shall pay 103 percent of the
Base Rent in effect under the Lease as of the end of the Lease Term until the
Fair Market Rent is determined as provided herein. Upon such determination,
Landlord and Tenant shall make the appropriate adjustments to the payments
between them.


(h)            The parties consent to the jurisdiction of any appropriate court
to enforce the arbitration provisions of this Addendum and to enter judgment
upon the decision of the arbitrator.


(i)             The determination of Base Rent does not reduce the Tenant's
obligation to pay or reimburse Landlord for Operating Expenses and other
reimbursable items as set forth in the Lease, and Tenant shall reimburse and pay
Landlord as set forth in the Lease with respect to such Operating Expenses and
other items with respect to the Premises during the First Extension Term and
Second Extension Term without regard to any cap on such expenses set forth in
the Lease.


(j)             Except for the Base Rent as determined above, Tenant's occupancy
of the Premises during the First Extension Term and the Second Extension Term
shall be on the same terms and conditions as are in effect immediately prior to
the expiration of the initial Lease Term or the First Extension Term; provided,
however, Tenant shall have no further right to any allowances, credits or
abatements or any options to expand, contract, renew or extend the Lease.


(k)            If Tenant does not give the First Extension Notice within the
period set forth in paragraph (a) above, Tenant's right to extend the Lease Term
for the First Extension Term and the Second Extension Term shall automatically
terminate. If Tenant does not give the Second Extension Notice within the period
set forth in paragraph (b) above, Tenant's right to extend the Lease Term for
the Second Extension Term shall automatically terminate. Time is of the essence
as to the giving of the First Extension Notice and Second Extension Notice.


(l)             Landlord shall have no obligation to refurbish or otherwise
improve the Premises for the First Extension Term or the Second Extension Term.
The Premises shall be tendered on the Commencement Date of the First Extension
Term and Second Extension Term in "as-is" condition.


(m)           If the Lease is extended for either the First Extension Term or
Second Extension Term, then Landlord shall prepare and Tenant shall execute an
amendment to the Lease confirming the extension of the Lease Term and the other
provisions applicable thereto (the "Amendment").


(n)            If Tenant exercises its right to extend the term of the Lease for
the First Extension Term or Second Extension Term pursuant to this Addendum, the
term "Lease Term" as used in the Lease, shall be construed to include, when
practicable, the First Extension Term or Second Extension Term, as applicable,
except as provided in (j) above.

 
26

--------------------------------------------------------------------------------

 

ADDENDUM 6


CONSTRUCTION
(TURNKEY)


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED _________________, 2011 BETWEEN


BRE/US Industrial Properties, L.L.C.
and
ShoreTel, Inc.


(a)            Landlord agrees to furnish or perform at Landlord's sole cost and
expense those items of construction and those improvements (the "Initial
Improvements") specified below and as shown in Exhibit B-1:


 
1.
Install one (1) 12.5-ton HVAC system in warehouse area.

 
2.
Demo offices in existing office area. Patch carpet and paint affected areas.

 
3.
Construct 15’x30’ break room with VCT flooring and 10’ millwork (upper & lower
cabinets), including the plumbing and sink.

 
4.
Drywall and fill openings between 38897 & 38929 Cherry St.

 
5.
Provide vinyl composition tile flooring with “anti-static” wax in two offices
adjacent to warehouse.

 
6.
Scrape glue in approximately 6’x6’ area in warehouse area adjacent to office
area along front glass line.



(b)            If Tenant shall desire any changes, Tenant shall so advise
Landlord in writing and Landlord shall determine whether such changes can be
made in a reasonable and feasible manner. Any and all costs of reviewing any
requested changes, and any and all costs of making any changes to the Initial
Improvements which Tenant may request and which Landlord may agree to shall be
at Tenant's sole cost and expense and shall be paid to Landlord upon demand and
before execution of the change order.


(c)            Landlord shall proceed with and complete the construction of the
Initial Improvements. As soon as such improvements have been Substantially
Completed, Landlord shall notify Tenant in writing of the date that the Initial
Improvements were Substantially Completed. The Initial Improvements shall be
deemed substantially completed ("Substantially Completed") when, in the opinion
of the construction manager (whether an employee or agent of Landlord or a third
party construction manager) ("Construction Manager"), the Initial Improvements
are substantially completed except for punch list items which do not prevent in
any material way the use of the Initial Improvements for the purposes for which
they were intended. In the event Tenant, its employees, agents, or contractors
cause construction of such improvements to be delayed, the date of Substantial
Completion shall be deemed to be the date that, in the opinion of the
Construction Manager, Substantial Completion would have occurred if such delays
had not taken place. Without limiting the foregoing, Tenant shall be solely
responsible for delays caused by Tenant's request for any changes in the plans,
Tenant's request for long lead items or Tenant's interference with the
construction of the Initial Improvements, and such delays shall not cause a
deferral of the Commencement Date beyond what it otherwise would have been.
After the date the Initial Improvements are Substantially Complete Tenant shall,
upon demand, execute and deliver to Landlord a letter of acceptance of delivery
of the Initial Improvements. In the event of any dispute as to the Initial
Improvements the certificate of the Construction Manager shall be conclusive
absent manifest error.

 
27

--------------------------------------------------------------------------------

 

(d)            The failure of Tenant to take possession of or to occupy the
Premises shall not serve to relieve Tenant of obligations arising on the
Commencement Date or delay the payment of rent by Tenant. Subject to applicable
ordinances and building codes governing Tenant's right to occupy or perform in
the Premises, Tenant shall be allowed to install its tenant improvements,
machinery, equipment, fixtures, or other property on the Premises during the
final stages of completion of construction provided that Tenant does not thereby
interfere with the completion of construction or cause any labor dispute as a
result of such installations, and provided further that Tenant does hereby agree
to indemnify, defend, and hold Landlord harmless from any loss or damage to such
property, and all liability, loss, or damage arising from any injury to the
Project or the property of Landlord, its contractors, subcontractors, or
materialmen, and any death or personal injury to any person or persons arising
out of such installations, unless any such loss, damage, liability, death, or
personal injury was caused by Landlord's negligence. Any such occupancy or
performance in the Premises shall be in accordance with the provisions governing
Tenant-Made Alterations and Trade Fixtures in the Lease, and shall be subject to
Tenant providing to Landlord satisfactory evidence of insurance for personal
injury and property damage related to such installations and satisfactory
payment arrangements with respect to installations permitted hereunder. Delay in
putting Tenant in possession of the Premises shall not serve to extend the term
of this Lease or to make Landlord liable for any damages arising therefrom.

 
28

--------------------------------------------------------------------------------

 

EXHIBIT A


SITE PLAN


MOWRY BUSINESS CENTER
Building #3


Image 1 [image1.jpg]

 
29

--------------------------------------------------------------------------------

 

EXHIBIT B


FLOOR PLAN


38897 CHERRY STREET
NEWARK, CA 94560
+/- 32,872 square feet



Image 2 [image2.jpg]


 
30

--------------------------------------------------------------------------------

 

EXHIBIT B-1


DEMO PLAN



Image 3 [image3.jpg]


 
31

--------------------------------------------------------------------------------

 

EXHIBIT B-2


PROPOSED FLOOR PLAN



Image 4 [image4.jpg]


 
32

--------------------------------------------------------------------------------

 

EXHIBIT C


SIGN CRITERIA


MOWRY BUSINESS CENTER


WINDOW IDENTIFICATION SIGNS:


Each Tenant will be allowed one window sign placed either to the left or the
right of the entrance door, whichever provides the best visibility.


Company names, logos or symbols will be allowed in this area-color and size to
be determined by the Tenant. All other copy in this area except for logos or
symbols will be mat white vinyl pressure sensitive letters.


Copy must start at 5' from grade, working down to no more than 3 2' from grade.
Sign layout including copy, sizes and color must be approved by the building
management. Management reserves the right to deny any copy or color it considers
unsuitable.


One security decal only may be applied to the front door glass in the lower
corner if the Tenant so desires. All exterior alarm bells are to be mounted to
the rear of the building only.


DIRECTORY SIGN IDENTIFICATION:


A directory sign has been provided for each building. If only one Tenant
occupies an entire building, that Tenant shall be allowed to utilize the entire
directory sign area for their pressure sensitive, vinyl letters with a letter
height suitable for the area allowed, font type to be determined by the
Landlord. A logo is also allowed in the company colors, subject to the approval
of the Landlord.


If two (2) Tenants occupy a building, signs shall be shared equally by the
number of tenants within the building, utilizing pressure sensitive, vinyl
letters with a letter height suitable for the area allowed. A logo in the
company colors will be allowed if so desired subject to approval by Landlord. A
thin line will divide the areas between tenants.


If three (3) or more tenants occupy the building, the sign shall be shared
equally by number of tenants. Signs shall consist of pressure sensitive, matte
vinyl lettering, in a color and font to be determined by the Landlord. Directory
signs shall list the street number and the company names only, no slogans or
symbols allowed.


REAR LOADING SIGNS:


Each Tenant will be allowed to identify its rear door for shipping and receiving
purposes. The company name shall be placed on a 36" x 24" aluminum panel
adjacent to the rear doors.


Copy shall consist of Tall Tree Green (# ILB6A-Devoe) capital letters only in
Helvetica Medium (to match the numbers) or Bembo (to match the directory) style.
Company names and logos only are allowed.


Management reserves the right to deny any copy it considers unsuitable. Layout
is to be approved by building management. The cost of all lettering and logos
will be the responsibility of the Tenant. No other signs are allowed in the
windows or doors.

 
33

--------------------------------------------------------------------------------

 

EXHIBIT D


CUSTOMER FINISH STANDARDS


DIVISION 6 WOOD AND PLASTICS


 
6.1
CABINETS: Furnish and install a coffee bar and/or lunch room base cabinet. The
base cabinet(s) shall be plastic laminate by Wilsonart or equal in the
manufacturer's standard color. The cabinet(s) shall be 6-'0" long minimum and
34" high with European style hinges and chrome wire pulls U.O.N. Each cabinet
shall have one row of drawers over doors.

 
6.2
COUNTERTOPS: The countertops shall be plastic laminate by Wilsonart or approved
equal. The coffee bar tops shall have a square front and top edge with a 4"
splash and a radiused inside corner at the backsplash.

 
6.4
MILLWORK QUALITY: Architectural millwork and cabinetry shall be of a
construction quality equal to that of the Architectural Woodwork Institute's
(AWI) custom grade for flush overlay construction.



DIVISION 9 FINISHES


 
9.1
FIRE RATED WALLS: Metal studs with one layer of 5/8" type "X" gypsum board on
each side from the floor to the roof deck. The stud size and spacing shall be
per the stud manufacturer's tables and local code requirements. Install fire
safing between the gypsum board and roof deck U.O.N. Penetrations at one hour
walls shall be fire safed or caulked.

 
9.2
FULL HEIGHT DRYWALL PARTITIONS (including tenant demising walls): Metal studs
with one layer of 5/8" type "X" gypsum board on each side from the floor to the
roof deck. The stud size and spacing shall be per the stud manufacturer's tables
and local code requirements. Drywall installed above an acoustical ceiling shall
be firetaped and screws spotted

 
9.3
OFFICE DRYWALL PARTITIONS: All partitions in areas with ceilings shall be
undergrid 3-5/8" or 3-1/2” x 25 GA. metal studs at 24" o.c. with 5/8" fire code
type "X" gypsum board on each side. The ceiling grid shall be installed first
with walls built to the grid. The intersection of the wall at the grid shall be
snug and flush. Install "L" metal trim at the top of the wall. Toilet room
perimeter walls shall be built to 6" above grid. Furr perimeter concrete walls
and interior columns in office areas to 6" above the grid.

 
9.4
OFFICE/TOILET RM. WALL/CEILING FINISH: All drywall shall receive a light skip
trowel textured wall finish (Portland and Seattle area projects shall receive a
smooth finish). The skip trowel texture shall be the size of a quarter dollar
coin. The finish shall be mocked-up on a 4'x4' piece of drywall on the jobsite
for the owner's approval prior to final application. The toilet and shower room
ceilings shall have a skip trowel textured drywall ceiling installed at 8'-0"
A.F.F. U.O.N. Walls receiving wallcovering (as a customer upgrade) shall have a
smooth finish.

 
9.5
WAREHOUSE GYPSUM BOARD WALL FINISH: All drywall in the warehouse shall be fire
taped only. Spot nails in firetaped areas.

 
9.8
ACOUSTIC CEILING TILE: Furnish and install 24" x 48" x 5/8" USG Omni
non-directional fissured tile or equal, installed at 9'-0" A.F.F., U.O.N. in all
office areas except toilet and shower rooms.

 
9.9
ACOUSTIC CEILING TILE SUSPENSION SYSTEM: Furnish and install Class "A" 15/16"
exposed "T" grid system, intermediate duty with 11/2" main tee, 11/2” cross tee,
and 7/8" x 7/8" wall mold as manufactured by Donn or equal. Fire rated grid and
tile shall be used where code requires. The grid color shall be white to match
the tile exactly.

 
9.10
CARPET: Carpeting shall be Designweave, Shaw or approved equal, loop graphic,
solution dyed 100% nylon, 26 oz. per square yard average yarn weight minimum,
1/10th gauge, color to be selected from manufacturer's standard colors U.O.N.
Carpet shall be direct glue down U.O.N.

 
9.11
CARPET PAD: Only when specified by the customer as an upgrade, shall be a
minimum 3/8" thick, 8lb. dense rebound or slab rubber pad.

 
9.12
VINYL COMPOSITION TILE: Where indicated, furnish and install 1/8" gauge,
standard grade, VCT as manufactured by Tarkett or Armstrong. Install VCT in all
lunch rooms. No VCT shall be installed in toilet rooms.


 
34

--------------------------------------------------------------------------------

 

 
9.13
RUBBER BASE: All areas receiving floor covering except the toilet rooms shall
have 4" high topset rubber base as manufactured by Burke, Roppe, or Tarkett in a
standard color.

 
9.15
TRANSITION STRIPS: Furnish and install black vinyl transition strips at all
changes in flooring material U.O.N.

 
9.17
CONCRETE FLOOR SEALER: All concrete floor patches shall be resealed to match the
existing concrete floor sealer / hardener.

 
9.18
PAINT: On walls receiving a skip trowelled finish, apply one (1) coat of
interior flat latex paint, Fuller O'Brien or equal in a standard light color.
Toilet and shower rooms and the wall at the coffee bar shall receive one (1)
coat of latex semi-gloss enamel over one (1) coat of PVA sealer. Walls receiving
wallcovering shall receive one coat of sealer. Smooth finished walls shall
receive two coats of eggshell latex paint. No warehouse areas shall be painted
unless requested by the customer as an upgrade.



DIVISION 15 PLUMBING
 
15.1.6
PLUMBING FIXTURES AND TRIM:

Coffee bar / Lunch Room sink: Elkay, model GECR 1918, stainless steel, with a
Delta #100 faucet. If the Lunch Room base cabinet is 8'-0" or longer, use an
Elkay model GECR 2521.
Water heater: The water heater shall be A.O. Smith, State or approved equal
sized to meet the demand. It shall be located on the warehouse floor in a smitty
pan draining into a hub drain with a trap primer. The location shall be as
located by the architect or approved by the owner. All plumbing connections
shall be made with dielectric unions.

 
35

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:


Wells Fargo Bank, National Association
Real Estate Banking Group
375 Park Avenue, 9th Floor
New York, New York 10152
Attn:   Linda Horvath/Loan Administration
Loan No. 1003317
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT
(Lease To Mortgage)


NOTICE:
THIS SUBORDINATION AGREEMENT RESULTS IN YOUR SECURITY INTEREST IN THE PROPERTY
BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER OR LATER
SECURITY INSTRUMENT.



THIS SUBORDINATION AGREEMENT; ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT ("Agreement") is made as of [DATE OF
DOCUMENTS] by and between [BORROWER NAME] ("Owner"), [NAME OF LESSEE HERE]
("Lessee") and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
to the Lenders (defined below) (together with its successor and assigns,
"Administrative Agent").


R E C I T A L S


A.
Pursuant to the terms and provisions of a lease dated [DATE OF LEASE HERE]
("Lease"), Owner, as "Lessor", granted to Lessee a leasehold estate in and to[ a
portion of] the property described on Exhibit A attached hereto and
incorpo­rated herein by this reference (which property, together with all
improvements now or hereafter located on the property, is defined as the
"Property").



B.
[Said Lease contains provisions and terms granting Lessee an option to purchase
the Property (the "Option To Purchase”).]



C.
Owner has executed, or proposes to execute, a mortgage with absolute assignment
of leases and rents, security agreement and fixture filing ("Mortgage")
securing, among other things, certain promissory notes (collectively, the
"Notes") in the principal sum of $[__________], in favor of certain lenders (the
“Lenders”), which Notes are payable with interest and upon the terms and
conditions described therein ("Loan"). The Loan has been or will be furnished by
the Lenders to the Owner pursuant to the terms and conditions of the Loan
Agreement by and among the Lenders, Administrative Agent, the Owner and certain
of its affiliates (“Loan Agreement”). Administrative Agent has been appointed
the agent of the Lenders. The Mortgage is to be recorded concurrently herewith.


 
36

--------------------------------------------------------------------------------

 

D.
As a condition to making the Loan secured by the Mortgage, Administrative Agent
and the Lenders require that the Mortgage be unconditionally and at all times
remain a lien on the Property, prior and superior to all the rights of Lessee
under the Lease [and the Option To Purchase] and that the Lessee specifically
and unconditionally subordinate the Lease [and the Option To Purchase] to the
lien of the Mortgage.



E.
Owner and Lessee have agreed to the subordination, attornment and other
agreements herein in favor of Administrative Agent.



NOW THEREFORE, for valuable consideration and to induce Lender to make the Loan,
Owner and Lessee hereby agree for the benefit of Lender as follows:


A.
SUBORDINATION. OWNER AND LESSEE HEREBY AGREE THAT:

 
1.
Prior Lien. The Mortgage securing the Notes in favor of Administrative Agent on
behalf of the Lenders, and any modifications, renewals or extensions thereof
(including, without limitation, any modifications, renewals or extensions with
respect to any additional advances made subject to the Mortgage), shall
unconditionally be and at all times remain a lien on the Property prior and
superior to the Lease [and the Option To Purchase]; and



 
2.
Whole Agreement. This Agreement shall be the whole agreement and only agreement
with regard to the subordination of the Lease [and the Option To Purchase] to
the lien of the Mortgage and shall supersede and cancel, but only insofar as
would affect the priority between the Mortgage and the Lease [and the Option To
Purchase], any prior agreements as to such subordination, including, without
limitation, those provisions, if any, contained in the Lease which provide for
the subordination of the Lease [and the Option To Purchase] to a deed or deeds
of trust or to a mortgage or mortgages.



AND FURTHER, Lessee individually declares, agrees and acknowledges for the
benefit of Administrative Agent and the Lenders, that:


 
4.
Use of Proceeds. Lenders, in making disbursements pursuant to the Notes, the
Mortgage or any loan agreements with respect to the Property, is under no
obligation or duty to, nor has Administrative Agent or the Lenders represented
that they will, see to the application of such proceeds by the person or persons
to whom Administrative Agent or the Lenders disburse such proceeds, and any
application or use of such proceeds for purposes other than those provided for
in such agreement or agreements shall not defeat this agreement to subordinate
in whole or in part;



 
5.
Waiver, Relinquishment and Subordination. Lessee intentionally and
unconditionally waives, relinquishes and subordinates all of Lessee's right,
title and interest in and to the Property to the lien of the Mortgage and
understands that in reliance upon, and in consideration of, this waiver,
relinquishment and subordination, specific loans and advances are being and will
be made by Lenders and, as part and parcel thereof, specific monetary and other
obligations are being and will be entered into which would not be made or
entered into but for said reliance upon this waiver, relinquishment and
subordination.



B.
ASSIGNMENT. LESSEE ACKNOWLEDGES AND CONSENTS TO THE ASSIGNMENT OF THE LEASE BY
LESSOR IN FAVOR OF ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS.



C.
EsTOPPEL. LESSEE ACKNOWLEDGES AND REPRESENTS THAT:



 
1.
Lease Effective. The Lease has been duly executed and delivered by Lessee and,
subject to the terms and conditions thereof, the Lease is in full force and
effect, the obligations of Lessee thereunder are valid and binding and there
have been no modifications or additions to the Lease, written or oral;



 
2.
No Default. To the best of Lessee's knowledge, as of the date hereof: (i) there
exists no breach, default, or event or condition which, with the giving of
notice or the passage of time or both, would constitute a breach or default
under the Lease; and (ii) there are no existing claims, defenses or offsets
against rental due or to become due under the Lease;


 
37

--------------------------------------------------------------------------------

 

 
3.
Entire Agreement. The Lease constitutes the entire agreement between Lessor and
Lessee with respect to the Property and Lessee claims no rights with respect to
the Property other than as set forth in the Lease; and



 
4.
No Prepaid Rent. No deposits or prepayments of rent have been made in connection
with the Lease, except as follows: (if none, state "None") .



d.
ADDITIONAL AGREEMENTS. LESSEE COVENANTS AND AGREES THAT, DURING ALL SUCH TIMES
AS ADMINISTRATIVE AGENT IS THE MORTGAGEE UNDER THE MORTGAGE:



 
1.
Modification, Termination and Cancellation. Without the prior written consent of
Administrative Agent, not to be unreasonably withheld, conditioned or delayed,
Lessee shall not (A) consent to any modification, amendment, termination or
cancellation of the Lease (in whole or in part), other than (1) immaterial
amendments, supplements or modifications to the Lease, (2) subject to
Administrative Agent’s rights set forth in Section 2 below, terminations of the
Lease pursuant to express provisions of the Lease permitting Lessee to terminate
the Lease, (3) a termination of the Lease resulting from a default thereunder on
the part of Lessee, or (4) renewals, expansions or extensions of the Lease in
each case provided that (i) the same does not cause the term of the Lease to
exceed 180 months, plus up to two 60-month extensions (or equivalent combination
of renewal options), (ii) rental rates thereunder are at least equal to
prevailing market terms for the entire term thereof except that rental rates for
the aforementioned extension terms shall not be less than 90% of prevailing
market rates as of commencement thereof, (iii) any tenant improvement costs or
brokerage commissions payable by Owner are consistent with market terms and (iv)
the same shall not grant Lessee any purchase option, right of first refusal,
right of first offer or expansion right, and (B) except in connection with a
termination of the Lease permitted pursuant to this section, make any payment to
Lessor in consideration of any modification, termination or cancellation of the
Lease (in whole or in part);



 
2.
Notice of Default. Lessee will notify Administrative Agent in writing
concurrently with any notice given to Lessor of any default by Lessor under the
Lease, and Lessee agrees that Administrative Agent has the right (but not the
obligation) to cure any breach or default specified in such notice within the
time periods set forth below and Lessee will not declare a default of the Lease,
as to Administrative Agent, if Administrative Agent cures such default within
fifteen (15) days from and after the expiration of the time period provided in
the Lease for the cure thereof by Lessor; provided, however, that if such
default cannot with diligence be cured by Administrative Agent within such
fifteen (15) day period, the commencement of action by Administrative Agent
within such fifteen (15) day period to remedy the same shall be deemed
sufficient so long as Lender pursues such cure with diligence;



 
3.
No Advance Rents. Lessee will make no payments or prepayments of rent more than
one (1) month in advance of the time when the same become due under the Lease;
and



 
4.
Assignment of Rents. Upon the occurrence of an Event of Default as defined in
the Loan Agreement and receipt by Lessee of written notice from Administrative
Agent that Administrative Agent has elected to terminate the license granted to
Lessor to collect rents, as provided in the Mortgage, and directing the payment
of rents by Lessee to Administrative Agent, Lessee shall comply with such
direction to pay and shall not be required to determine whether Lessor is in
default under the Loan and/or the Mortgage.



e.
ATTORNMENT. IN THE EVENT OF A FORECLOSURE UNDER THE MORTGAGE, LESSEE AGREES FOR
THE BENEFIT OF ADMINISTRATIVE AGENT AND THE LENDERS (INCLUDING FOR THIS PURPOSE
ANY TRANSFEREE OF ADMINISTRATIVE AGENT OR THE LENDERS OR ANY TRANSFEREE OF
LESSOR'S TITLE IN AND TO THE PROPERTY BY ADMINISTRATIVE AGENT’S OR THE LENDER’S
EXERCISE OF THE REMEDY OF SALE BY FORECLOSURE UNDER THE MORTGAGE) AS FOLLOWS:


 
38

--------------------------------------------------------------------------------

 

 
1.
Payment of Rent. Lessee shall pay to Administrative Agent all rental payments
required to be made by Lessee pursuant to the terms of the Lease for the
duration of the term of the Lease;



 
2.
Continuation of Performance. Lessee shall be bound to Administrative Agent in
accordance with all of the provisions of the Lease for the balance of the term
thereof, and Lessee hereby attorns to Administrative Agent as its landlord, such
attornment to be effective and self-operative without the execution of any
further instrument immediately upon Lender succeeding to Lessor's interest in
the Lease and giving written notice thereof to Lessee;



 
3.
No Offset. Administrative Agent shall not be liable for, nor subject to, any
offsets or defenses which Lessee may have by reason of any act or omission of
Lessor under the Lease, nor for the return of any sums which Lessee may have
paid to Lessor under the Lease as and for security deposits, advance rentals or
otherwise, except to the extent that such sums are actually delivered by Lessor
to Administrative Agent; and



 
4.
Subsequent Transfer. If Administrative Agent, by succeeding to the interest of
Lessor under the Lease, should become obligated to perform the covenants of
Lessor thereunder, then, upon any further transfer of Lessor's interest by
Administrative Agent, all of such obligations shall terminate as to
Administrative Agent.



f.
NON-DISTURBANCE. IN THE EVENT OF A FORECLOSURE UNDER THE MORTGAGE, SO LONG AS
THERE SHALL THEN EXIST NO BREACH, DEFAULT, OR EVENT OF DEFAULT ON THE PART OF
LESSEE UNDER THE LEASE, ADMINISTRATIVE AGENT AGREES FOR ITSELF AND ITS
SUCCESSORS AND ASSIGNS THAT THE LEASEHOLD INTEREST OF LESSEE UNDER THE LEASE
SHALL NOT BE EXTINGUISHED OR TERMINATED BY REASON OF SUCH FORECLOSURE, BUT
RATHER THE LEASE SHALL CONTINUE IN FULL FORCE AND EFFECT AND ADMINISTRATIVE
AGENT SHALL RECOGNIZE AND ACCEPT LESSEE AS TENANT UNDER THE LEASE SUBJECT TO THE
TERMS AND PROVISIONS OF THE LEASE EXCEPT AS MODIFIED BY THIS AGREEMENT;
PROVIDED, HOWEVER, THAT LESSEE AND ADMINISTRATIVE AGENT AGREE THAT THE FOLLOWING
PROVISIONS OF THE LEASE (IF ANY) SHALL NOT BE BINDING ON ADMINISTRATIVE AGENT:
ANY OPTION TO PURCHASE WITH RESPECT TO THE PROPERTY; ANY RIGHT OF FIRST REFUSAL
WITH RESPECT TO THE PROPERTY; ANY PROVISION REGARDING THE USE OF INSURANCE
PROCEEDS OR CONDEMNATION PROCEEDS WITH RESPECT TO THE PROPERTY WHICH IS
INCONSISTENT WITH THE TERMS OF THE MORTGAGE.



g.
MISCELLANEOUS.



 
1.
Heirs, Successors, Assigns and Transferees. The covenants herein shall be
binding upon, and inure to the benefit of, the heirs, successors and assigns of
the parties hereto; and



 
2.
Notices. All notices or other communications required or permitted to be given
pursuant to the provisions hereof shall be deemed served upon delivery or, if
mailed, upon the first to occur of receipt or the expiration of three (3) days
after deposit in United States Postal Service, certified mail, postage prepaid
and addressed to the address of Lessee or Lender appearing below:



"OWNER"


[BORROWER NAME]
c/o The Blackstone Group L.P.
345 Park Avenue
New York, New York 10154
Attn:   [Andrew Lax]
Tel: [(212) 583-5158]
Fax: [_____________]

 
39

--------------------------------------------------------------------------------

 

with copy to:


Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Sasan Mehrara, Esq.
Tel: (212) 455-2698
Fax: (212) 455-2502


"ADMINISTRATIVE AGENT"


Wells Fargo Bank, National Association
Minneapolis Loan Center
608 Second Avenue South, 11th Floor
Minneapolis, MN 55402
Attention: Cindy Mayne


with copy to:


Wells Fargo Bank, National Association
Real Estate Banking Group
375 Park Avenue, 9th Floor
New York, NY 10152
Telephone No.: 212-214-8252
Telecopy No.: 212-214-8910


with copy to:


Morrison & Foerster LLP
1290 Avenue of the Americas
New York, New York 10104
Attention: John J. McCarthy, Esq.
Telephone No. (212) 468-8241
Telecopy No. (212) 468-7900


"LESSEE"


[NAME OF LESSEE HERE]
[LESSEE'S ADDRESS (STACKED) HERE]
Attn:   [___________________]
Tel: [_____________]
Fax: [_____________]


provided, however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement; and

 
40

--------------------------------------------------------------------------------

 

 
3.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
and be construed as one and the same instrument; and



 
4.
Remedies Cumulative. All rights of Administrative Agent herein to collect rents
on behalf of Lessor under the Lease are cumulative and shall be in addition to
any and all other rights and remedies provided by law and by other agreements
between Administrative Agent and Lessor or others; and



 
5.
Paragraph Headings. Paragraph headings in this Agreement are for convenience
only and are not to be construed as part of this Agreement or in any way
limiting or applying the provisions hereof.



H.        INCORPORATION. Exhibit A [and Lease Guarantor's Consent are] attached
hereto and incorporated herein by this reference.


[signature pages follow]

 
41

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


NOTICE:
THIS SUBORDINATION AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE PERSON
OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN A PORTION OF WHICH MAY
BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF THE LAND.



IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.



   
“OWNER”
       
[BORROWING ENTITY]
       
By:
     
Name:
   
Title:
         
“ADMINISTRATIVE AGENT”
       
WELLS FARGO BANK,
 
NATIONAL ASSOCIATION
       
By:
     
Name:
   
Title:
         
“LESSEE”
       
[NAME OF LESSEE HERE]
       
By:
     
Name:
   
Title:



(ALL SIGNATURES MUST BE ACKNOWLEDGED)

 
 

--------------------------------------------------------------------------------

 

[LEASE GUARANTOR'S CONSENT]


[The undersigned ("Lease Guarantor") consents to the foregoing Subordination
Agreement; Acknowledgment of Lease Assignment, Estoppel, Attornment and
Non-Disturbance Agreement and the transactions contemplated thereby and
reaffirms its obligations under the lease guaranty ("Lease Guaranty") dated
[DATE OF LEASE GUARANTY HERE]. Lease Guarantor further reaffirms that its
obligations under the Lease Guaranty are separate and distinct from Lessee's
obligations.]


AGREED:


Dated as of: [DATE OF DOCUMENTS]
“LEASE GUARANTOR”
 
[LEASE GUARANTOR BLOCK HERE]


 
 

--------------------------------------------------------------------------------

 

DESCRIPTION OF PROPERTY


EXHIBIT A to Subordination Agreement; Acknowledgment of Lease Assignment,
Estoppel, Attornment and Non-Disturbance Agreement dated as of [DATE OF
DOCUMENTS], executed by [BORROWER NAME], as "Owner", [NAME OF LESSEE HERE], as
"Lessee", and WELLS FARGO BANK, NATIONAL ASSOCIATION, as "Lender".


[see attached]

 
 

--------------------------------------------------------------------------------

 

STATE OF _______________________
SS
COUNTY OF______________________


The foregoing instrument was acknowledged before me on __________ ___, 201[_],
by _____________________, as _____________________ of _____________________, a
_____________________, on behalf of _____________________, a
_____________________. He is either _____ is personally known to me or _____
presented his _____________ driver's license as identification.


(Notarial Seal)


________________________________________________
Notary Public


Print Name: ______________________________________
State of _______________


My commission expires
 
 

--------------------------------------------------------------------------------